 

EXHIBIT 10.8

 

EXECUTION COPY

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the 27th day of June, 2012, among Redwood Residential Acquisition
Corporation, a Delaware corporation (“Assignor”), Sequoia Residential Funding,
Inc., a Delaware corporation (“Depositor”), Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, a federal savings bank, not in its
individual capacity but solely as trustee (in such capacity, the “Trustee” and
as referred to herein, the “Assignee”) under a Pooling and Servicing Agreement
dated as of June 1, 2012 (the “Pooling and Servicing Agreement”), and PHH
Mortgage Corporation, a New Jersey corporation (“PHH”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1 (the
“Mortgage Loan Schedule”) now serviced by PHH (together with its successors and
assigns, the “Servicer”) for Assignor and its successors and assigns pursuant to
the Mortgage Loan Flow Purchase, Sale and Servicing Agreement dated as of July
21, 2010, between Assignor and PHH (the “Purchase and Servicing Agreement”) and
the servicing thereof shall be subject to the terms of the Purchase and
Servicing Agreement as modified or supplemented by this Agreement. Unless
otherwise specified herein, capitalized terms used herein but not defined shall
have the meanings ascribed to them in the Purchase and Servicing Agreement.
Assignor will sell the Mortgage Loans to Depositor pursuant to a Mortgage Loan
Purchase and Sale Agreement dated the date hereof, and Depositor will sell the
Mortgage Loans to Assignee pursuant to the Pooling and Servicing Agreement.

 

Assignment and Assumption

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the Purchase and Servicing
Agreement to the extent relating to the Mortgage Loans, together with its
obligations as “Purchaser” (as such term is defined in the Purchase and
Servicing Agreement) to the extent relating to the Mortgage Loans, and Depositor
hereby accepts such assignment from Assignor and assumes such obligations.

 

2.          [Reserved].

 

3.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the Purchase and Servicing
Agreement to the extent relating to the Mortgage Loans, together with its
obligations as “Purchaser” (as such term is defined in the Purchase and
Servicing Agreement) to the extent relating to the Mortgage Loans, Depositor is
released from all obligations under the Purchase and Servicing Agreement, and
Assignee hereby accepts such assignment from Depositor and assumes such
obligations.

 

4.          [Reserved].

 

 

 

 

5.          Assignee agrees to be bound, as “Purchaser” (as such term is defined
in the Purchase and Servicing Agreement), by all of the terms, covenants and
conditions of the Purchase and Servicing Agreement relating to the Mortgage
Loans, and from and after the date hereof, Assignee assumes for the benefit of
each of Assignor, Depositor and PHH all of Assignor's obligations as Purchaser
thereunder in respect of the Mortgage Loans, and Assignor is released from such
obligations.

 

6.          [Reserved].

 

7.          PHH hereby acknowledges the foregoing assignments and assumptions
and agrees that Assignee shall be the “Purchaser” under the Purchase and
Servicing Agreement with respect to the Mortgage Loans.

 

Representations and Warranties

 

8.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and PHH as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase and Servicing Agreement, which agreement is in full force and effect as
of the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

(b)          Assignor is the lawful owner of its interests, rights and
obligations under the Purchase and Servicing Agreement to the extent of the
Mortgage Loans, free and clear from any and all claims and encumbrances
whatsoever, and upon the transfer of such interests, rights and obligations to
Assignee as contemplated herein, Assignee shall have good title to all of
Assignee's interests, rights and obligations under the Purchase and Servicing
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
PHH with respect to the Mortgage Loans under the Purchase and Servicing
Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
and Servicing Agreement;

 

2

 

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Assignor enforceable against Assignor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

9.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and PHH that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

3

 

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

10.         Assignee warrants and represents to, and covenants with, Assignor,
Depositor and PHH that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by Assignor,
will constitute the valid and legally binding obligation of Assignee enforceable
against Assignee in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law.

 

11.         PHH warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase and Servicing Agreement, which agreement is in full force and effect as
of the date hereof and, except to the extent modified by this Agreement, the
provisions of which have not been waived, amended or modified in any respect,
nor has any notice of termination been given thereunder;

 

(b)          PHH is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, and has all requisite power
and authority to service the Mortgage Loans pursuant to the Purchase and
Servicing Agreement and otherwise to perform its obligations under the Purchase
and Servicing Agreement;

 

(c)          PHH has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of PHH’s business and will not conflict
with, or result in a breach of, any of the terms, conditions or provisions of
PHH’s charter or by-laws or any legal restriction, or any material agreement or
instrument to which PHH is now a party or by which it is bound, or result in the
violation of any law, rule, regulation, order, judgment or decree to which PHH
or its property is subject. The execution, delivery and performance by PHH of
this Agreement and the consummation by it of the transactions contemplated
hereby, have been duly authorized by all necessary corporate action on part of
PHH. This Agreement has been duly executed and delivered by PHH and, upon the
due authorization, execution and delivery by Assignor and Assignee, will
constitute the valid and legally binding obligation of PHH enforceable against
PHH in accordance with its terms except as enforceability may be limited by
bankruptcy, reorganization, insolvency, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights generally, and by general
principles of equity regardless of whether enforceability is considered in a
proceeding in equity or at law; and

 

4

 

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by PHH in connection with the execution, delivery or performance by PHH
of this Agreement, or the consummation by it of the transactions contemplated
hereby.

 

Restated PHH Representations and Warranties

 

12.         (i)          [Reserved].

 

(ii)         Pursuant to Section 3.07 of the Purchase and Servicing Agreement,
PHH hereby restates to Depositor and Assignee (a) the representations and
warranties set forth in Sections 3.01 and 3.02 of the Purchase and Servicing
Agreement as of the date hereof and (b) the representations and warranties set
forth in Section 3.03 of the Purchase and Servicing Agreement with respect to
each Mortgage Loan as of the respective Funding Date, as if such representations
and warranties were set forth herein in full. In the event of a breach of any
representations and warranties set forth in Sections 3.01, 3.02 or 3.03 of the
Purchase and Servicing Agreement as of the Funding Date or the date hereof, as
the case may be, Depositor and Assignee shall be entitled to all of the remedies
set forth in the Purchase and Servicing Agreement.

 

Repurchase Upon Breach of Representations and Warranties

 

13.         (a)          Assignor hereby covenants and agrees that, if a breach
of any representation and warranty set forth in Section 3.03 of the Purchase and
Servicing Agreement exists on the date hereof that materially and adversely
affects the value of any Mortgage Loan or the interest of Assignee in any
Mortgage Loan and such breach did not exist as of the Funding Date of that
Mortgage Loan, Assignor shall have a period of 60 days from the earlier of
either discovery or receipt of written notice from Assignee to Assignor of such
breach within which to correct or cure such breach. Each determination as to
whether there has been such a breach shall be conducted on a Mortgage
Loan-by-Mortgage Loan basis. A breach of representations and warranties in the
first sentence of Section 3.03(21) and Sections 3.03(41) and (52) of the
Purchase and Servicing Agreement shall be deemed to materially and adversely
affect the value of the related Mortgage Loan and the interest of the Assignee
therein. Assignor hereby covenants and agrees that if any breach cannot be
corrected or cured within such 60 day period, then Assignor shall, at its
option, (i) substitute a mortgage loan for the Defective Mortgage Loan in
accordance with the Purchase and Servicing Agreement, (ii) repurchase the
related Mortgage Loan at the Repurchase Price or (iii) except for a breach of a
representation and warranty in Section 3.03(52) of the Purchase and Sale
Agreement, make an indemnification payment in an amount equal to the reduction
in value of such Mortgage Loan as a result of such breach not later than 90 days
after its discovery or receipt of notice of such breach and in the case of
clauses (ii) and (iii) above, by wire transfer of immediately available funds to
such account as Assignee shall specify to Assignor.

 

5

 

 

(b)          Assignor and Assignee agree that the resolution of any controversy
or claim arising out of or relating to an obligation or alleged obligation of
Assignor to repurchase a Mortgage Loan or Mortgage Loans pursuant to Section
13(a) above shall be by Arbitration administered by the American Arbitration
Association. If any such controversy or claim has not been resolved to the
satisfaction of both Assignor and Assignee, either party may commence
Arbitration to resolve the dispute; provided that a party may commence
Arbitration with respect to one or more unresolved allegations only during the
months of January, April, July and October, and all matters with respect to
which Arbitration has been commenced in any such month shall be heard in a
single Arbitration in the immediately following month or as soon as practicable
thereafter.

 

(c)          To commence Arbitration, the moving party shall deliver written
notice to the other party that it has elected to pursue Arbitration in
accordance with this Section 13, provided that if Assignor has not responded to
Assignee's notification of a breach of a representation and warranty, Assignee
shall not commence Arbitration with respect to that breach before 60 days
following such notification in order to provide Assignor with an opportunity to
respond to such notification. Within 10 Business Days after a party has provided
notice that it has elected to pursue Arbitration, each party may submit the
names of one or more proposed Arbitrators to the other party in writing. If the
parties have not agreed on the selection of an Arbitrator within five Business
Days after the first such submission, then the party commencing Arbitration
shall, within the next 5 Business Days, notify the American Arbitration
Association in New York, New York and request that it appoint a single
Arbitrator with experience in arbitrating disputes arising in the financial
services industry.

 

(d)          It is the intention of the parties that Arbitration shall be
conducted in as efficient and cost-effective a manner as is reasonably
practicable, without the burden of discovery. Accordingly, the Arbitrator will
resolve the dispute on the basis of a review of the written correspondence
between the parties (including any supporting materials attached to such
correspondence) conveyed by the parties to each other in connection with the
dispute prior to the delivery of notice to commence Arbitration; however, upon a
showing of good cause, a party may request the Arbitrator to direct the
production of such additional information, evidence and/or documentation from
the parties that the Arbitrator deems appropriate. If requested by the
Arbitrator or any party, any hearing with respect to an Arbitration shall be
conducted by video conference or teleconference except upon the agreement of
both parties or the request of the Arbitrator.

 

6

 

 

(e)          The finding of the Arbitrator shall be final and binding upon the
parties. Judgment upon any arbitration award rendered may be entered and
enforced in any court of competent jurisdiction. The costs of the Arbitrator
shall be shared equally between both parties. Each party, however, shall bear
its own attorneys fees and costs in connection with the Arbitration.

 

Recognition of Assignee

 

14.         (a)          From and after the date hereof, subject to Sections 16
and 17 below, PHH shall recognize Assignee as owner of the Mortgage Loans and
will service the Mortgage Loans and perform its obligations hereunder and under
the Purchase and Servicing Agreement for the benefit of the Assignee in
accordance with this Agreement and the Purchase and Servicing Agreement, each as
modified hereby and as may be amended from time to time, as if Assignee and PHH
had entered into a separate purchase and servicing agreement for the purchase
and servicing of the Mortgage Loans.

 

(b)          [Reserved].

 

(c)          It is the intention of Assignor, Depositor, PHH and Assignee that
this Agreement shall constitute a separate and distinct servicing agreement, and
the entire servicing agreement, between PHH and Assignee to the extent of the
Mortgage Loans and shall be binding upon and for the benefit of the respective
successors and assigns of the parties hereto.

 

15.         The Mortgage Loans shall be serviced by PHH for Assignee in
accordance with all applicable state, federal and local laws as well as in
conformity with the provisions of the applicable Mortgages and Mortgage Notes,
and pursuant to the terms and conditions of this Agreement.

 

Continuing Rights and Responsibilities

 

16.         (a)          Controlling Holder Rights. PHH agrees and acknowledges
that Sequoia Mortgage Funding Corporation, an Affiliate of the Depositor, in its
capacity as the initial Controlling Holder pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will assume all of
Assignee's rights and all related responsibilities of the Assignee under each of
the following sections of the Purchase and Servicing Agreement:

 

Purchase and Servicing Agreement:

 

Section   Matter       3.04   Repurchase and Substitution       7.06  
Purchaser's Right to Examine Servicer Records; Reports

 

7

 

 

(b)          Notwithstanding Sections 1, 2 and 14 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Purchaser under the sections of
the Purchase and Servicing Agreement listed below:

 

Purchase and Servicing Agreement:

 

Section   Matter       3.06   Purchase Price Protection       Article XIII  
Compliance with Regulation AB

 

(c)          In addition, PHH agrees to furnish to Assignor and to Wells Fargo
Bank, N.A., as master servicer or securities administrator under the Pooling and
Servicing Agreement (the “Master Servicer”), copies of reports, notices,
statements and other communications required to be delivered to the Assignee by
PHH pursuant to any of the sections of the Purchase and Servicing Agreement
referred to above and under the following sections, at the times therein
specified:

 

Purchase and Servicing Agreement:

 

Section           5.09   Transfer of Accounts       6.02   Reporting      
Section 13.04   Servicer Compliance Statement       Section 13.05   Report on
Assessment of Compliance and Attestation

 

(d)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights and responsibilities assumed by the Controlling
Holder pursuant to Section 16(a) shall terminate and revert to Assignee.

 

Assignor will provide thirty (30) days notice to PHH, the Master Servicer and
the Trustee of any such termination of which Assignor has knowledge.

 

Amendments to Purchase and Servicing Agreement

 

8

 

 

17.         [Reserved].

 

18.         The parties agree that the Purchase and Servicing Agreement shall be
amended, solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)          The definitions of “Arbitration,” “Business Day,” “Designated
Guidelines,” “Eligible Account,” “Opinion of Counsel,” “Permitted Investment,”
“Repurchase Price,” “Servicing Fee” and “Servicing Fee Rate” set forth in
Section 1.01 of the Purchase and Servicing Agreement shall be deleted and
replaced in their entirety as follows, and the definition of “Stated Principal
Balance” as set forth below shall be added to Section 1.01 following the
definition of “Proprietary Lease” (capitalized terms not defined in the Purchase
and Servicing Agreement but listed on Attachment 3 shall be defined as specified
on Attachment 3):

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the State of New York, the State of New Jersey, the State of
California, the State of Delaware, the State of Maryland or the State of
Minnesota, or (iii) a day on which banks in the State of New York, the State of
New Jersey, the State of California, the State of Delaware, the State of
Maryland or the State of Minnesota are authorized or obligated by law or
executive order to be closed.

 

Designated Guidelines: As to each Mortgage Loan, the applicable set of
underwriting guidelines in effect as of the origination date of such Mortgage
Loan, in the form provided by the Seller to the Purchaser, as may be updated and
provided to the Purchaser from time to time.

 

Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company the short-term and long-term
unsecured debt obligations of which are rated in the highest rating category of
the Rating Agency with respect to short-term unsecured debt obligations and in
one of the two highest rating categories of Fitch, Inc. (the “Rating Agency”)
with respect to long-term unsecured debt obligations at the time any amounts are
held on deposit therein. Eligible Accounts may bear interest. If the rating of
the short-term or long-term unsecured debt obligations of the depository
institution or trust company that maintains the account or accounts is no longer
in the highest rating category of the Rating Agency with respect to short-term
unsecured debt obligations or in one of the two highest rating categories of the
Rating Agency with respect to long-term unsecured debt obligations, the funds on
deposit therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade.

 

9

 

 

Opinion of Counsel: A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed, and which must be
Independent outside counsel with respect to any such opinion of counsel
concerning the taxation or the federal income tax status of each REMIC.

 

Permitted Investments: At any time, any one or more of the following obligations
and securities:

 

(i)          direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;

 

(ii)         (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;

 

(iii)        repurchase obligations with a term not to exceed thirty (30) days
and with respect to any security described in clause (i) above and entered into
with a depository institution or trust company (acting as principal) described
in clause (ii)(a) above;

 

(iv)        securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by the Rating Agency
for long-term unsecured debt with a maturity of more than one year or in the
highest rating category with respect to short-term obligations, in each case at
the time of such investment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Permitted Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Permitted Investments to exceed 10% of the
aggregate outstanding principal balances of all of the Mortgage Loans and
Permitted Investments;

 

10

 

 

(v)         commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating category by the Rating Agency at the time of such investment;
and

 

(vi)        any money market funds rated in one of the two highest rating
categories by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations, including any such fund managed or advised by the Trustee or any of
its Affiliates;

 

provided, however, that no instrument or security shall be a Permitted
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
instrument or security is purchased at a price greater than par.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
Unpaid Principal Balance of such Mortgage Loan plus (ii) interest on such Unpaid
Principal Balance at the Note Rate from and including the last Due Date through
which interest has been paid by or on behalf of the Mortgagor up to the Due Date
following the date of repurchase, minus (iii) amounts received in respect of
such repurchased Mortgage Loan which are being held in the Collection Account
for distribution in connection with such Mortgage Loan and, if the Servicer is
also the Seller, minus (iv) any unreimbursed Monthly Advances (including
Non-recoverable Advances) and any unpaid Servicing Fees made by or owing to the
Servicer and allocable to such repurchased Mortgage Loan, which amounts shall be
deposited in the Collection Account for withdrawal by the Servicer in accordance
with Section 5.05; provided, however, that Servicer shall only be entitled to
reimburse itself for Monthly Advances pursuant to Section 5.05(3) and any unpaid
Servicing Fees pursuant to Section 5.05(4) from Repurchase Price proceeds to the
extent that such Monthly Advances and unpaid Servicing Fees have not been
subtracted in accordance with this definition; and provided, further, that,
notwithstanding the provisions of Section 5.05 to the contrary, if Servicer as
Seller or Servicer is required to repurchase a Mortgage Loan pursuant to Section
3.04, Servicer’s right to reimburse itself pursuant to Section 5.05(4) shall be
subsequent to the payment to Purchaser of the Repurchase Price pursuant to
Section 3.04, and all other amounts required to be paid to the Purchaser with
respect to the Mortgage Loan.

 

11

 

 

Servicing Fee: With respect to each Mortgage Loan and any calendar month (or
portion thereof) an amount equal to 1/12 of the product of (i) the Stated
Principal Balance of such Mortgage Loan and (ii) the Servicing Fee Rate
applicable to such Mortgage Loan.

 

Servicing Fee Rate: A per annum rate equal to 0.25%.

 

Stated Principal Balance: As to any Mortgage Loan and date of determination, the
unpaid principal balance of such Mortgage Loan as of the most recent Due Date as
determined by the amortization schedule for the Mortgage Loan at the time
relating thereto (before any adjustment to such amortization schedule by reason
of any moratorium or similar waiver or grace period) after giving effect to any
previous Servicing Modification, Principal Prepayments and related Liquidation
Proceeds allocable to principal and to the payment of principal due on such Due
Date (but not unscheduled Principal Prepayments received on such Due Date) and
irrespective of any delinquency in payment by the related Mortgagor.

 

(b)          Servicing Standard. In servicing the Mortgage Loans in accordance
with the Purchase and Servicing Agreement and Customary Servicing Procedures,
the Servicer shall service the Mortgage Loans with a view to the best interests
of all holders of the Sequoia Mortgage Trust 2012-3 Mortgage Pass-Through
Certificates as a single class.

 

(c)          Collection of Mortgage Loan Payments and Segregated Collection
Account.

 

(i)          The following paragraph shall be added to Section 5.02:

 

Mortgage Loan payments received by the Servicer will be deposited within one
Business Day of receipt into a clearing account that is an Eligible Account. The
Mortgage Loan payments may be commingled with payments of other mortgagors and
investors for up to two Business Days prior to the Servicer depositing the
Mortgage Loan payments in the 2012-3 Collection Account. Such clearing account
shall not be used for operational or corporate purposes of the Servicer.

 

12

 

 

(ii)         The Servicer shall establish a Collection Account pursuant to
Section 5.04 of the Purchase and Servicing Agreement which shall be titled “PHH
Mortgage Corporation, as trustee and/or bailee for Christiana Trust, a division
of Wilmington Savings Fund Society, FSB, as trustee of the Sequoia Mortgage
Trust 2012-3” (the “2012-3 Collection Account”), which shall be the Collection
Account under this Agreement for all purposes. If the 2012-3 Collection Account
is no longer an Eligible Account, the Servicer shall transfer the 2012-3
Collection Account to an account that is an Eligible Account.

 

(d)          Section 3.04 Repurchase and Substitution.

 

(i)          The second paragraph of Section 3.04 shall be amended and replaced,
to read in its entirety as follows:

 

Upon discovery by the Seller, the Servicer or the Purchaser of a breach of any
of the representations and warranties contained in Sections 3.01, 3.02 or 3.03
that materially and adversely affects the value of the Mortgage Loans or the
interest of the Purchaser in the Mortgage Loans (or that materially and
adversely affects the value of the related Mortgage Loan or the interests of the
Purchaser in the related Mortgage Loan, in the case of a representation or
warranty relating to a particular Mortgage Loan), the party discovering such
breach shall give prompt written notice to the other. Each determination as to
whether there has been such a breach shall be conducted on a Mortgage
Loan-by-Mortgage Loan basis. A breach of representations and warranties in the
first sentence of Section 3.03(21) and Sections 3.03(41) and (52) hereof, shall
be deemed to materially and adversely affect the value of the related Mortgage
Loan and the interest of the Purchaser therein. With respect to the
representations and warranties contained in Section 3.03 that are made to the
Seller’s knowledge, if it is discovered by either the Seller or the Purchaser
that the substance of such representation and warranty is inaccurate and such
inaccuracy materially and adversely affects the value of the related Mortgage
Loan or the interests of the Purchaser therein, the Purchaser shall be entitled
to all the remedies to which it would be entitled for a breach of such
representation or warranty, including, without limitation, the repurchase
requirements contained herein, notwithstanding Seller’s lack of knowledge with
respect to the inaccuracy at the time the representation or warranty was made.

 

(ii)         Clause (ii) of the second sentence of the third paragraph of
Section 3.04 shall be amended and replaced, to read in its entirety as follows:

 

(ii) except for a breach of the representation and warranty in Section 3.03(52)
hereof, make an indemnification payment to Purchaser in an amount equal to the
reduction in value of such Mortgage Loan as a result of such breach.

 

13

 

 

(iii)        The last sentence of the third paragraph of Section 3.04 shall be
amended and replaced, to read in its entirety as follows:

 

If the breach of representation and warranty that gave rise to the obligation to
repurchase or substitute a Mortgage Loan pursuant to this Section 3.04 was the
representation and warranty set forth in clause (9) or (41) of Section 3.03
hereof, then the Seller shall pay to the Purchaser, concurrently with and in
addition to the remedies provided in this Section 3.04, an amount equal to any
liability, penalty or expense that was actually incurred and paid out of or on
behalf of the Purchaser, and that directly resulted from such breach, or if
incurred and paid by or on behalf of the Purchaser thereafter, concurrently with
such payment.

 

(e)          Section 5.01 Servicing Standards; Additional Documents; Consent of
Purchaser.

 

(i)          The first sentence of Section 5.01(3)(c) shall be amended and
replaced, to read in its entirety as follows:

 

(c)          consistent with the terms of this Agreement, and subject to the
REMIC Provisions if the Mortgage Loans have been transferred to a REMIC, the
Servicer may waive, modify or vary any term of any Mortgage Loan or consent to
the postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor; provided, however, that (unless the Mortgagor is in
default with respect to the Mortgage Loan, or such default is, in the judgment
of the Servicer, imminent, and the Servicer has received the express written
consent of the Purchaser) the Servicer shall not enter into any payment plan or
agreement to modify payments with a Mortgagor lasting more than twelve (12)
months or permit any modification with respect to any Mortgage Loan that would
change the Mortgage Interest Rate, the Maximum Rate (if applicable), the Initial
Rate Cap (if applicable), the Periodic Rate Cap (if applicable) or the Gross
Margin (if applicable), agree to the capitalization of arrearages, including
interest, fees or expenses owed under the Mortgage Loan, make any future
advances or extend the final maturity date with respect to such Mortgage Loan
(provided that the Servicer shall in no event extend the final maturity date
past July 25, 2042 or, if such 25th day is not a Business Day, the next
succeeding Business Day), or accept substitute or additional collateral or
release any collateral for such Mortgage Loan.

 

(ii) The first three sentences of Section 5.01(3)(h) shall be amended and
replaced, to read in their entirety as follows:

 

14

 

 

(h)          notwithstanding anything to the contrary contained herein, in
connection with a foreclosure or acceptance of a deed in lieu of foreclosure, in
the event the Servicer has reasonable cause to believe that a Mortgaged Property
is contaminated by hazardous or toxic substances or wastes, or if the Purchaser
otherwise requests an Environmental Assessment or review of such Mortgaged
Property, such Environmental Assessment or review shall be conducted at the
Purchaser’s expense or shall be reimbursable as a Servicing Advance. Upon
completion of the Environmental Assessment, the Servicer shall promptly provide
the Purchaser with a written report of the Environmental Assessment. In the
event (a) the Environmental Assessment report indicates that the Mortgaged
Property is contaminated by hazardous or toxic substances or wastes and (b) the
Purchaser provides written approval for the Servicer to proceed with foreclosure
or acceptance of a deed in lieu of foreclosure, the Servicer shall be reimbursed
for all reasonable costs associated with such foreclosure or acceptance of a
deed in lieu of foreclosure and any related environmental clean up costs, as
applicable, from the related Liquidation Proceeds, or if the Liquidation
Proceeds are insufficient to fully reimburse the Servicer, the Servicer shall be
entitled to be reimbursed from amounts in the Collection Account pursuant to
Section 5.05 hereof; provided, however, that if the costs associated with the
environmental clean up are projected to exceed $10,000, the Servicer shall
notify the Purchaser and shall have no obligation to proceed with foreclosure or
acceptance of a deed in lieu of foreclosure, or otherwise remediate or incur any
such clean up costs.

 

(f)          Section 5.08 Payment of Taxes, Insurance and Other Charges;
Maintenance of Primary Insurance Policies; Collections Thereunder.

 

(i)          The first sentence of the second paragraph of Section 5.08 shall be
amended and replaced, to read in its entirety as follows:

 

With respect to each Mortgage Loan with a Loan-to-Value Ratio in excess of 80%,
the Servicer shall promptly, without any cost to the Purchaser, maintain in full
force and effect a Primary Insurance Policy, conforming in all respects to the
description set forth in Section 3.03(30) hereof, issued by an insurer described
in that Section, with respect to each Mortgage Loan for which such coverage is
required.

 

(ii)         The fourth sentence of the second paragraph of Section 5.08 shall
be amended and replaced, to read in its entirety as follows:

 

The Servicer shall not cancel or refuse to renew any Primary Insurance Policy in
effect on the Funding Date that is required to be kept in force under this
Agreement unless a replacement Primary Insurance Policy for such canceled or
nonrenewed policy is obtained from and maintained with an insurer that satisfies
the standards set forth in Section 3.03(30) hereof.

 

15

 

 

(g)          Section 5.13 Realization Upon Specially Serviced Mortgage Loans and
REO Properties. The second sentence of the first paragraph of Section 5.13 shall
be amended and replaced, to read in its entirety as follows:

 

In the event that any payment due under any Mortgage Loan remains delinquent for
a period of 45 days, the Servicer shall order an inspection of the related
Mortgaged Property and, except with respect to any Mortgage Loan for which the
Servicer is in the process of modifying or has modified the terms of such
Mortgage Loan, if the Mortgage Loan remains delinquent for a period of 90 days
or more, the Servicer shall commence foreclosure proceedings in accordance with
Customary Servicing Procedures and the guidelines set forth by Fannie Mae,
Freddie Mac, or FHFA, and FHA or VA, as applicable.

 

(h)          Section 8.02 Purchaser Financial Statements. Section 8.02 shall be
amended and replaced, to read in its entirety as follows:

 

Section 8.02 [Reserved].

 

(i)          Section 11.01 Term and Termination. Clause (2) of Section 11.01
shall be amended and replaced, to read in its entirety as follows:

 

(2)         In any case other than as provided under clause (1) hereof, the
obligations and responsibilities of the Servicer hereunder shall terminate upon:
the later of (a)(I) the final payment or other liquidation (or any advance with
respect thereto) of the last Mortgage Loan and (II) the disposition of all REO
Property and the remittance of all funds due hereunder and (b) the exercise of a
party of its Clean-up Call (as such term is defined in the Pooling and Servicing
Agreement).

 

(j)          REMIC Provisions.

 

(i)          The following definition of “REMIC Provisions” is hereby added to
Section 1.01 of the Purchase and Servicing Agreement (capitalized terms not
defined in the Purchase and Servicing Agreement to be as defined in the Pooling
and Servicing Agreement):

 

REMIC Provisions: Sections 860A through 860G of the Internal Revenue Code; such
other provisions of the Code as relate to an entity created thereunder; the
regulations promulgated pursuant such sections and provisions of the Code; and
published guidance issued by the Internal Revenue Service relating to such Code
sections and regulations.

 

(ii)         The following additional provisions shall be added after Section
7.07, to read in its entirety as follows:

 

16

 

 

Section 7.08         Compliance with REMIC Provisions

 

If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contributions” to a REMIC set forth in Section 860G(d) of
the Code) unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such action) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.

 

(iii)        The following paragraph shall be added to the end of Section 11.13,
to read in its entirety as follows:

 

If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, maximizes the net present value of the
recovery to the Trust, but in any event within three years after its acquisition
by such REMIC unless the Servicer provides to the Purchaser and the Trustee and
the Securities Administrator under the Pooling and Servicing Agreement an
Opinion of Counsel to the effect that the holding by such REMIC of such
Mortgaged Property subsequent to three years after its acquisition will not
result in the imposition of taxes on “prohibited transactions” on such REMIC as
defined in Section 860F of the Code or under the law of any state in which real
property securing a Mortgage Loan owned by such REMIC is located or cause such
REMIC to fail to qualify as a REMIC for federal income tax purposes or for state
tax purposes under the laws of any state in which real property securing a
Mortgage Loan owned by such REMIC is located at any time that any mortgage
pass-through certificates representing interests in such REMIC are outstanding.
The Servicer shall conserve, protect and operate each such property for such
REMIC solely for the purpose of its prompt disposition and sale in a manner
which does not cause such property to fail to qualify as “foreclosure property”
within the meaning of Section 860G(a)(8) or result in the receipt by such REMIC
of any “income from non-permitted assets” within the meaning of Section
860F(a)(2)(B) of the Code or any “net income from foreclosure property” which is
subject to taxation under the REMIC Provisions. Pursuant to its efforts to sell
such property, the Servicer shall either itself or through an agent selected by
the Servicer protect and conserve such property in the same manner and to such
extent as is customary in the locality where such property is located and may,
incident to its conservation and protection of the assets of the Trust, rent the
same, or any part thereof, as the Servicer deems to be in the best interest of
the Trust for the period prior to the sale of such property. Additionally, the
Servicer shall perform the tax withholding and shall file information returns
with respect to the receipt of mortgage interests received in a trade or
business, the reports of foreclosures and abandonments of any Mortgaged Property
and the information returns relating to cancellation of indebtedness income with
respect to any Mortgaged Property required by Sections 6050H, 6050J and 6050P,
respectively, of the Code, and deliver to the Purchaser and the Trustee and the
Securities Administrator under the Pooling and Servicing Agreement an Officers’
Certificate on or before March 31 of each year stating that such reports have
been filed. Such reports shall be in form and substance sufficient to meet the
reporting requirements imposed by Sections 6050H, 6050J and 6050P of the Code.

 

17

 

 

(k)          Form of Monthly Report.         The Servicer shall provide monthly
accounting reports to the Purchaser and Master Servicer, pursuant to Section
6.02 of the Purchase and Servicing Agreement, with the information included in
the ASF RMBS Reporting Package issued by the American Securitization Forum on
July 15, 2009, as revised from time to time, to the extent available.

 

(l)          Avoidance of Consolidation.

 

(i)          An additional “Event of Default” shall be listed in Section 10.01,
to be inserted after clause (10), to read in its entirety as follows:

 

or (11) the purchase or holding of any securities issued in a Securitization
Transaction by any Servicer that is an insured depository institution, as such
term is defined in the Federal Deposit Insurance Act (an “insured depository
institution”) (any Servicer that is an insured depository institution, an “IDI
Servicer”) such that the IDI Servicer is required to consolidate any of the
Mortgage Loans on its financial statements under U.S. generally accepted
accounting principles;

 

(ii)         The following Section 9.05 shall be inserted after Section 9.04, to
read in its entirety as follows:

 

Section 9.05         Avoidance of Consolidation.

 

(a)          Each IDI Servicer hereby covenants and agrees that it shall not
hold or purchase any certificate (a “Certificate”) issued by the trust created
by the Pooling and Servicing Agreement referred to herein (the “Trust”) as part
of the initial offering of Certificates or if its holding or purchase of such
Certificate (or interest therein) would cause such IDI Servicer to be required
to consolidate any assets of the issuing entity on its financial statements
under U.S. generally accepted accounting principles (“Consolidate” or
“Consolidation”). Any IDI Servicer shall be deemed to have represented by virtue
of its purchase or holding of such Certificate (or interest therein) that its
holding or purchase of such Certificate (or interest therein) will not cause
such IDI Servicer to be required to Consolidate any assets of the issuing entity
on its financial statements.

 

18

 

 

If an IDI Servicer's holding or purchase of a Certificate (or interest therein)
does in fact cause such Consolidation, then the last preceding transferee that
is not required to Consolidate shall be restored, to the extent permitted by
law, to all rights and obligations as owner of such Certificate retroactive to
the date of such transfer of such Certificate. If an IDI Servicer holds or
purchases a Certificate (or interest therein) in violation of the restrictions
in this Section 9.05 and to the extent that the retroactive restoration of the
rights of the owner of such Certificate as described in the immediately
preceding sentence shall be invalid, illegal or unenforceable, then the
Securities Administrator shall have the right, without notice to the owner or
any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose. The IDI Servicer shall promptly endorse and deliver
such Certificate in accordance with the instructions of the Securities
Administrator. The proceeds of such sale, net of the commissions (which may
include commissions payable to the Securities Administrator or its affiliates),
expenses and taxes due, if any, shall be remitted by the Securities
Administrator to the IDI Servicer. The terms and conditions of any sale under
this Section 9.05 shall be determined in the sole discretion of the Securities
Administrator, and the Securities Administrator shall not be liable to any owner
of a Certificate as a result of its exercise of such discretion. The IDI
Servicer shall indemnify and hold harmless the Depositor and the Trust from and
against any and all losses, liabilities, claims, costs or expenses incurred by
such parties as a result of such holding or purchase resulting in a
Consolidation.

 

(b)          The Servicer covenants and agrees that it shall not transfer its
servicing rights and duties under this Agreement to an insured depository
institution (an insured depository institution in such capacity, a “servicer
transferee”) unless the Servicer shall have received a representation from the
servicer transferee that the acquisition of such servicing rights and duties
will not cause the servicer transferee to be required to Consolidate any assets
of the Trust on its financial statements. Any servicer transferee shall be
deemed to have represented by virtue of its acquisition of such servicing rights
and duties that such acquisition will not cause Consolidation. Any servicer
transferee whose acquisition of such servicing rights and duties was effected in
violation of the restrictions in this Section 9.05 shall indemnify and hold
harmless the Servicer, the Depositor and the Trust from and against any and all
losses, liabilities, claims, costs or expenses incurred by such parties as a
result of such acquisition.

 

19

 

 

(m)          The Designated Guidelines attached as Exhibit 1.01 are hereby
removed from the Purchase and Servicing Agreement and the reference to
Designated Guidelines in the Table of Contents shall be replaced with
“[Reserved.]”

 

(n)          The first sentence of Section 5.14 is hereby deleted and replaced
in its entirety with the following:

 

If title to any Mortgaged Property is acquired in foreclosure or by deed in lieu
of foreclosure (each, an “REO Property”), the deed or certificate of sale shall
be taken in the name of the Trust, where permitted by applicable law or
regulation, and where not so permitted, in the name of the trustee of the Trust
or its nominee.

 

(o)          Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Section 6.02 in the formats attached hereto as Exhibits 13
and 14, or in such other format as the Servicer, the Purchaser and the Depositor
shall agree in writing.

 

(p)          Indemnification Expenses. The second sentence of Section 9.01 is
hereby deleted and replaced in its entirety with the following:

 

The Seller or Servicer, as the case may be, shall immediately (i) notify the
Purchaser if a claim is made by a third party with respect to this Agreement,
any Mortgage Loan and/or any REO Property (ii) assume the defense of any such
claim and pay all expenses in connection therewith, including attorneys’ fees,
and (iii) promptly pay, discharge and satisfy any judgment, award, or decree
that may be entered against it or the Purchaser in respect of such claim.

 

19.         The rights under the Purchase and Servicing Agreement assigned to
the Depositor and the Assignee pursuant to this Agreement shall be under the
Purchase and Servicing Agreement as amended by this Agreement.

 

Miscellaneous

 

20.         All demands, notices and communications related to the Mortgage
Loans, the Purchase and Servicing Agreement and this Agreement shall be in
writing and shall be deemed to have been duly given if personally delivered at
or mailed by registered mail, postage prepaid, as follows:

 

(a)In the case of PHH,

 

PHH Mortgage Corporation

One Mortgage Way

Mount Laurel, New Jersey 08054

Attention: Vice President Servicing

 

20

 

 

with a copy to

 

PHH Mortgage Corporation

One Mortgage Way

Mount Laurel, New Jersey 08054

Attention: Fred Kinkler, Assistant General Counsel

 

(b)In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust

 

(c)In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)In the case of the Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045

 

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2012-3

 

21

 

 

(f)In the case of the Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

21.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

22.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

23.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or PHH may be merged or consolidated shall, without the requirement for
any further writing, be deemed Assignor, Depositor, Assignee or PHH,
respectively, hereunder.

 

24.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment the Purchase and Servicing Agreement by Assignor to Assignee, and
the termination of the Purchase and Servicing Agreement.

 

25.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

26.         The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. PHH hereby consents to such exercise
and enforcement.

 

22

 

 

27.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee as the Assignee (i) this
Agreement is executed and delivered by Christiana Trust, a division of
Wilmington Savings Fund Society, FSB (“Christiana Trust”) not in its individual
capacity but solely as Trustee on behalf of the trust created by the Pooling and
Servicing Agreement referred to herein (the “Trust”) in the exercise of the
powers and authority conferred upon and vested in it, and as directed in the
Pooling and Servicing Agreement, (ii) each of the undertakings and agreements
herein made on behalf of the Trust is made and intended not as a personal
undertaking or agreement of or by Christiana Trust but is made and intended for
purposes of binding only the Trust, (iii) nothing herein contained shall be
construed as creating any liability on the part of Christiana Trust,
individually or personally, to perform any covenant either express or implied in
this Agreement, all such liability, if any, being expressly waived by the
parties hereto and by any person claiming by, through or under the parties
hereto, and (iv) under no circumstances shall Christiana Trust in its individual
capacity or in its capacity as Trustee be personally liable for the payment of
any indebtedness, amounts or expenses owed by the Purchaser under the Servicing
Agreement (such indebtedness, expenses and other amounts being payable solely
from and to the extent of funds of the Trust) or be personally liable for the
breach or failure of any obligation, representation, warranty or covenant made
under this Agreement or any other related documents.

 

28.         Master Servicer. PHH hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee hereunder and the rights of the Assignee as the
Purchaser under the Purchase and Servicing Agreement, including, without
limitation, the right to enforce the obligations of the Seller and Servicer
hereunder and thereunder and the right to exercise the remedies of the Purchaser
hereunder and thereunder, except to the extent such rights have been retained by
the Assignor under Section 16 hereof.

 

29.         PHH shall make all remittances due by it to the Purchaser with
respect to the Mortgage Loans to the following account by wire transfer of
immediately available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #48066700, Sequoia Mortgage Trust 2012-3 Distribution Account

 

30.         PHH acknowledges that the custodian will be Wells Fargo Bank, N.A.
acting pursuant to the Custodial Agreement. Requests for Mortgage Loan Documents
under Section 2.04 of the Purchase and Servicing Agreement shall be directed to
Wells Fargo Bank, N.A., as custodian, using the form of Request for Release in
the form of Exhibit F hereto. PHH shall provide the Custodian with the specimen
signatures of PHH's authorized servicing representatives using the form in
Exhibit D-3 hereto. Notwithstanding Section 2.04 of the Purchase and Servicing
Agreement, PHH shall pay shipping expenses for any Mortgage Loan Documents if
there has been a breach of any representation or warranty made with respect to
the related Mortgage Loan in Section 3.03 of the Purchase and Servicing
Agreement.

 

23

 

 

31.         Assignor hereby requests that PHH furnish each Mortgagor with the
notice described in Section 2.07 of the Purchase and Servicing Agreement, in
accordance with the terms of Section 2.07 therein, and PHH hereby covenants that
it shall furnish each Mortgagor with such notice as provided therein.

 

32.         PHH hereby agrees that it shall provide information with respect to
the Mortgage Loans or the origination or servicing thereof to any Rating Agency
or nationally recognized statistical rating organization (“NRSRO”) via
electronic mail at rmbs17g5informationprovider@wellsfargo.com, with a subject
reference of “SEMT 2012-3” and an identification of the type of information
being provided in the body of such electronic mail. The Securities
Administrator, as the initial Rule 17g-5 Information Provider (the “Rule 17g-5
Information Provider”) shall notify PHH in writing of any change in the identity
or contact information of the Rule 17g-5 Information Provider. PHH shall have no
liability for (i) the Rule 17g-5 Information Provider’s failure to post
information provided by it in accordance with the terms of this Agreement or
(ii) any malfunction or disabling of the website maintained by the Rule 17g-5
Information Provider. None of the foregoing restrictions in this Section 31
prohibit or restrict oral or written communications, or providing information,
between PHH, on the one hand, and any Rating Agency or NRSRO, on the other hand,
with regard to (i) such Rating Agency’s or NRSRO’s review of the ratings it
assigns to PHH, (ii) such Rating Agency’s or NRSRO’s approval of PHH as a
residential mortgage master, special or primary servicer, or (iii) such Rating
Agency’s or NRSRO’s evaluation of PHH’s origination or servicing operations in
general; provided, however, that PHH shall not provide any information relating
to the Mortgage Loans to such Rating Agency or NRSRO in connection with such
review and evaluation by such Rating Agency or NRSRO unless: (x) borrower,
property or deal specific identifiers are redacted; or (y) such information has
already been provided to the Rule 17g-5 Information Provider.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

24

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION
CORPORATION   Assignor             By:       Name:         Title:              
SEQUOIA RESIDENTIAL FUNDING, INC.   Depositor           By:       Name:      
Title:               Christiana Trust, a division of
Wilmington Savings Fund Society, FSB,
not in its individual capacity but solely as Trustee,   Assignee             By:
      Name:       Title:               PHH MORTGAGE CORPORATION           By:  
    Name:       Title:    

 

Accepted and agreed to by:             WELLS FARGO BANK, N.A.     Master
Servicer             By:       Name:         Title:      

 

Signature Page to Assignment, Assumption and Recognition Agreement – PHH (SEMT
2012-3)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 







  1 2 3 4 5 6 7 8 9 10 KEY Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator 1 1000200 0.002500     1000200  
2000002633 1 1 0 2 1000200 0.002500     1000200   2000002221 1 1 0 3 1000200
0.002500     1000200   2000002304 1 1 0 4 1000200 0.002500     1000200  
2000002412 1 1 0 5 1000200 0.002500     1000200   2000002475 1 1 0 6 1000200
0.002500     1000200   2000001336 1 1 0 7 1000200 0.002500     1000200  
2000001434 1 1 0 8 1000200 0.002500     1000200   2000001731 1 1 0 9 1000200
0.002500     1000200   2000002013 1 1 0 10 1000200 0.002500     1000200  
2000002171 1 1 0 11 1000200 0.002500     1000200   2000001988 1 1 0 12 1000200
0.002500     1000200   2000002330 1 1 0 13 1000200 0.002500     1000200  
2000002652 1 1 0 14 1000200 0.002500     1000200   2000003250 1 1 0 15 1000200
0.002500     1000200   2000002709 1 1 0 16 1000200 0.002500     1000200  
2000003028 1 1 0 17 1000200 0.002500     1000200   2000002781 1 1 0 18 1000200
0.002500     1000200   2000003771 1 1 0 19 1000200 0.002500     1000200  
2000003765 1 1 0



 



  11 12 13 14 15 16 17 18 19 20 KEY Loan Purpose Cash Out Amount Total
Origination and Discount Points Covered/High Cost Loan Indicator Relocation Loan
Indicator Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1 3           1 4 0   2 7           1 4 0   3 7           1 4 0   4
9           1 4 0   5 6           1 0 0   6 9           1 0 0   7 9           1
0 0   8 9           1 0 0   9 9           1 0 0   10 9           1 0 0   11 9  
        1 0 0   12 9           1 4 0   13 9           1 4 0   14 7           1 4
0   15 3           1 0 0   16 7           1 4 0   17 6           1 4 0   18 7  
        1 4 0   19 6           1 0 0  



 



  21 22 23 24 25 26 27 28 29 30 KEY Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1     0.00   20120504 665700.00 0.046250 360 360 20120701 2     0.00  
20111223 889471.00 0.048750 360 360 20120201 3     0.00   20111216 1243500.00
0.047500 360 360 20120201 4     0.00   20120210 825000.00 0.047500 360 360
20120401 5     0.00   20120130 1085000.00 0.046250 360 360 20120301 6    
425000.00   20111223 972993.00 0.048750 360 360 20120201 7     0.00   20111028
1011940.00 0.046250 360 360 20111201 8     0.00   20111118 545642.00 0.045000
360 360 20120101 9     0.00   20120215 750432.00 0.048750 360 360 20120401 10  
  0.00   20120320 917750.00 0.046250 360 360 20120501 11     0.00   20111229
628000.00 0.047500 360 360 20120201 12     0.00   20120405 731000.00 0.046250
360 360 20120601 13     0.00   20120315 798000.00 0.045000 360 360 20120501 14  
  0.00   20120330 800000.00 0.042500 360 360 20120501 15     0.00   20120409
570281.47 0.046250 360 360 20120501 16     0.00   20120327 465000.00 0.047500
360 360 20120501 17     0.00   20120316 1000000.00 0.047500 360 360 20120501 18
    0.00   20120425 520000.00 0.048750 360 360 20120601 19     0.00   20120424
944000.00 0.047500 360 360 20120601



 



  31 32 33 34 35 36 37 38 39 40 KEY Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type 1 1 0 0 0 665700.00 0.046250 3422.63 20120601 0 0 2 1 0 0 0
883958.02 0.048750 4707.15 20120601 0 0 3 1 0 0 0 1235615.37 0.047500 6486.68
20120601 0 0 4 1 0 0 0 818861.87 0.047500 4303.59 20120601 0 0 5 1 0 0 0
1079381.05 0.046250 5578.41 20120601 0 0 6 1 0 0 0 966962.30 0.048750 5149.16
20120601 0 0 7 1 0 0 0 1002715.67 0.046250 5202.78 20120601 0 0 8 1 0 0 0
540598.37 0.045000 2764.69 20120601 0 0 9 1 0 0 0 747652.58 0.048750 3971.35
20120601 0 0 10 1 0 0 0 906377.54 0.046250 4718.52 20120601 0 0 11 1 0 0 0
624018.02 0.047500 3275.95 20120601 0 0 12 1 0 0 0 730059.04 0.046250 3758.36
20120601 0 0 13 1 0 0 0 792619.61 0.045000 4043.35 20120601 0 0 14 1 0 0 0
798897.81 0.042500 3935.52 20120601 0 0 15 1 0 0 0 568810.46 0.046250 2932.04
20120601 0 0 16 1 0 0 0 463827.59 0.047500 2425.66 20120601 0 0 17 1 0 0 0
997478.72 0.047500 5216.47 20120601 0 0 18 1 0 0 0 519360.61 0.048750 2751.88
20120601 0 0 19 1 0 0 0 942812.31 0.047500 4924.35 20120601 0 0



 



  41 42 43 44 45 46 47 48 49 50 KEY ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) 1                     2                     3                     4        
            5                     6                     7                     8
                    9                     10                     11            
        12                     13                     14                     15
                    16                     17                     18            
        19                    



 



  51 52 53 54 55 56 57 58 59 60 KEY Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period 1                     2                     3                     4      
              5                     6                     7                    
8                     9                     10                     11          
          12                     13                     14                    
15                     16                     17                     18        
            19                    



 



  61 62 63 64 65 66 67 68 69 70 KEY Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID 1               0   200 2               0   153 3
              0   117 4               0   16 5               0   78 6          
    0   167 7               0   219 8               0   166 9               0  
148 10               0   160 11               0   92 12               0   107 13
              0   296 14               0   119 15               0   291 16      
        0   132 17               0   37 18               0   194 19            
  0   62



 



  71 72 73 74 75 76 77 78 79 80 KEY Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax 1 2   0   7.9   0.83 1     2 2   1   4   0 1 5/16/2012   3 2   0  
5.75   0 1 5/16/2012   4 1   0   2.8 8.7 6 1     5 2   0   14 7 0 1     6 1   0
  0   19.92 1 5/16/2012   7 1   1   23.25   8.67 1 5/16/2012   8 1   0   1.44  
1.25 1 5/16/2012   9 2   0   5.66   2.25 1     10 1   0   6.3   10.63 1     11 1
  0   2.33   4.5 1 5/16/2012   12 1   0   3.85   7.92 1     13 1   1   9.4  
3.75 1     14 2   0   0.3   0 1     15 1   1   7.7   13.42 1     16 3   0   0.2
36.3 0 1     17 1   0   4.87 2.7 0 1     18 3   0   3.4   0 1     19 1   0  
0.77   0 1    



 



  81 82 83 84 85 86 87 88 89 90 KEY Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower 1           763         2           773 762       3          
793 754       4           768         5           708         6           791
775       7           790 767       8           791 781       9           714  
      10           796         11           812 809       12           775      
  13           767         14           809         15           781         16
          723         17           758         18           701         19      
    778        





 



  91 92 93 94 95 96 97 98 99 100 KEY VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure 1              
000000000000     2               000000000000     3               000000000000  
  4               000000000000     5               000000000000     6          
    000000000000     7               000000000000     8              
000000000000     9               000000000000     10               000000000000
    11               000000000000     12               000000000000     13      
        000000000000     14               000000000000     15              
000000000000     16               000000000000     17               000000000000
    18               000000000000     19               000000000000    



 



  101 102 103 104 105 106 107 108 109 110 KEY Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification 1 12000.00   15066.00   12000.00 27066.00 0 5   3 2 10241.00  
14812.16   10241.00 25053.16 1 5   3 3 26204.33   123.21   26204.33 26327.54 1 5
  3 4 15058.00 19112.00 0.00 0.00 34170.00 34170.00 1 5   3 5 33007.33 6250.01
70.16 -682.33 39257.34 38645.17 1 5   3 6 0.00   92356.00   0.00 92356.00 0 5  
3 7 50589.43   0.00   50589.43 50589.43 1 5   3 8 15416.67   0.00   15416.67
15416.67 0 5   3 9 30000.00 0.00 0.00 0.00 30000.00 30000.00 0 5   3 10 16552.00
  0.00   16552.00 16552.00 0 5   2 11 27490.37   0.00   27490.37 27490.37 0 5  
3 12 13020.83 0.00 6000.00 0.00 13020.83 19020.83 0 5   3 13 39183.00 0.00 0.00
0.00 39183.00 39183.00 0 4   3 14 19167.00 0.00 628.00 0.00 19167.00 19795.00 0
5   3 15 31924.00 0.00 -569.00 0.00 31924.00 31355.00 0 5   3 16 0.00 12842.00
5644.00 3193.00 12842.00 21679.00 0 5   3 17 20833.00 9013.00 27083.33 0.00
29846.00 56929.33 0 5   3 18 15596.00 0.00 981.00 298.00 15596.00 16875.00 0 5  
3 19 23333.33 0.00 0.00 0.00 23333.33 23333.33 0 4   3



 



  111 112 113 114 115 116 117 118 119 120 KEY Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City 1   4   26949.38 8287.61 0.3062       SEATTLE 2   4   309671.69
8976.55 0.3583     100 CHATSWORTH 3   4   155807.42 12010.62 0.4562     100
NORTHFIELD 4   4   34782.51 6488.88 0.1899       EVANSTON 5   4   413501.75
16536.27 0.4279     100 STUDIO CITY 6   4   190028.32 10944.19 0.1185     0
ATHERTON 7   4   137681.49 7983.01 0.1578     0 DANVILLE 8   4   420783.96
4583.38 0.2973       HOUSTON 9   4   1281401.73 7512.00 0.2504       BELLAIRE 10
  4   125548.48 6617.49 0.3998       DALLAS 11   4   207760.11 6108.36 0.2222  
    CHICAGO 12   4   2017146.95 6429.04 0.3380       SALT LAKE CITY 13   4  
152687.48 6339.81 0.1618       MONTEREY PARK 14   4   823457.95 6910.43 0.3491  
  83.67 LOS GATOS 15   4   455456.24 5825.76 0.1858       ATLANTA 16   4  
1119700.94 5966.06 0.2752     100 MEARS 17   4   1362925.77 12444.75 0.2186    
100 STAMFORD 18   4   654145.26 7735.50 0.4584     100 IDAHO FALLS 19   4  
834471.13 8124.67 0.3482     100 THE WOODLANDS



 



  121 122 123 124 125 126 127 128 129 130 KEY State Postal Code Property Type
Occupancy Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score 1 WA 98119 1 1   1175000.00 3 20120124     2 CA 91311 7 3
1368418.00 1400000.00 3 20111207     3 IL 60093 1 1 1658000.00 1658000.00 3
20111129     4 IL 60201 1 1   1100000.00 3 20120118     5 CA 91604 1 1
1550000.00 1600000.00 3 20120107     6 CA 94027 1 1   1875000.00 3 20110831    
7 CA 94506 7 1   1700000.00 3 20110912     8 TX 77024 7 1   961000.00 3 20111115
    9 TX 77401 1 1   1200000.00 3 20111101     10 TX 75205 1 1   1325000.00 3
20111121     11 IL 60611 2 1   1000000.00 3 20111102     12 UT 84103 1 1  
1000000.00 3 20111215     13 CA 91754 7 1   1140000.00 3 20120110     14 CA
95032 1 1 1351000.00 1355000.00 3 20120301     15 GA 30305 1 1   1600000.00 3
20120201     16 MI 49436 1 2 620000.00 650000.00 3 20120216     17 CT 06928 1 1
1250000.00 1250000.00 3 20120212     18 ID 83406 1 1 650000.00 650000.00 3
20120404     19 TX 77380 1 1 1180000.00 1235000.00 3 20120407    

 



  131 132 133 134 135 136 137 138 139 140 KEY Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent 1           0.5665 0.5665 0 0 0 2           0.6499 0.6499 0 0 0 3      
    0.7500 0.7500 0 0 0 4           0.7500 0.7500 0 0 0 5           0.7000
0.7000 0 0 0 6           0.7455 0.5189 0 0 0 7           0.5952 0.5952 0 0 0 8  
        0.5677 0.5677 0 0 0 9           0.6253 0.6253 0 0 0 10           0.6926
0.6926 0 0 0 11           0.6280 0.6280 0 0 0 12           0.7310 0.7310 0 0 0
13           0.7000 0.7000 0 0 0 14           0.5921 0.5921 0 0 0 15          
0.3564 0.3564 0 0 0 16           0.7500 0.7500 0 0 0 17           0.8000 0.8000
0 0 0 18           0.8000 0.8000 0 0 0 19           0.8000 0.8000 0 0 0



 

 



  141 142 143 144 145 146 147 148 149 150 KEY MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate 1                     2                     3              
      4                     5                     6                     7      
              8                     9                     10                    
11                     12                     13                     14        
            15                     16                     17                    
18                     19                    



 



  151 152 153 154 155 156 157 158 159 160 KEY Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry 1          
      106.91 26.06 2                 -478947 25 3                 -408323.39 8 4
                -14962.51 3 5                 -444868.35 14 6                
129.91 0 7                   23.25 8                 -2.37 9 9                
-10027.01 6 10                 -16.11 6.3 11                 437.11 2.33 12    
            118.22 4 13                 -176721.86 9.4 14                
-516645.15 2 15                 39674.94 7.7 16                 -160917.31 47 17
                -138965.28 24 18                 -125876.42 3.4 19              
  -218208.9 19



 



  161 162 163 164 165 166 167 168 169 170 KEY CoBrrw - Yrs at in Industry Junior
Mortgage Drawn Amount Maturity Date Primary Borrower Wage Income (Salary)
Primary Borrower Wage Income (Bonus) Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary) Co-Borrower Wage Income (Bonus) Co-Borrower
Wage Income (Commission) Originator Doc Code 1   0 20420601 12000.00 15066.00
0.00       Full 2   0 20420101 10241.00 0.00 0.00       Full 3   0 20420101
26204.33 0.00 0.00       Full 4 11 0 20420301 15058.00 0.00 0.00 19112.00 0.00
0.00 Full 5 7 0 20420201 33007.33 0.00 0.00 6250.01 0.00 0.00 Full 6   425000
20420101 0.00 0.00 0.00       Full 7   0 20411101 50589.43 0.00 0.00       Full
8   0 20411201 15416.67 0.00 0.00       Full 9   0 20420301 30000.00 0.00 0.00
0.00 0.00 0.00 Full 10   0 20420401 16552.00 0.00 0.00       Full 11   0
20420101 27490.37 0.00 0.00       Full 12   0 20420501 13020.83 0.00 0.00 0.00
0.00 0.00 Full 13   0 20420401 39183.00 0.00 0.00 0.00 0.00 0.00 Full 14   0
20420401 19167.00 0.00 0.00 0.00 0.00 0.00 Full 15   0 20420401 31924.00 0.00
0.00 0.00 0.00 0.00 Full 16 45 0 20420401 0.00 0.00 0.00 12842.00 0.00 0.00 Full
17 2.7 0 20420401 20833.00 27083.33 0.00 9013.00 0.00 0.00 Full 18   0 20420501
15596.00 0.00 0.00 0.00 0.00 0.00 Full 19   0 20420501 23333.33 0.00 0.00 0.00
0.00 0.00 Full



 



  171 172 KEY RWT Income Verification RWT Asset Verification 1 2 Years 2 Months
2 2 Years 2 Months 3 2 Years 2 Months 4 2 Years 2 Months 5 2 Years 2 Months 6 2
Years 2 Months 7 2 Years 2 Months 8 2 Years 2 Months 9 2 Years 2 Months 10 2
Years 2 Months 11 2 Years 2 Months 12 2 Years 2 Months 13 2 Years 2 Months 14 2
Years 2 Months 15 2 Years 2 Months 16 2 Years 2 Months 17 2 Years 2 Months 18 2
Years 2 Months 19 2 Years 2 Months



 

 





ASF RMBS DISCLOSURE PACKAGE

The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.   Field Number
Field Name Field Description Type of Field Data Type Sample Data Format When
Applicable? Valid Values Proposed Unique Coding Notes     1 Primary Servicer The
MERS Organization ID of the company that has or will have the right to service
the loan. General Information Numeric – Integer 2351805 9(7) Always ”9999999” if
Unknown         2 Servicing Fee—Percentage Aggregate monthly fee paid to all
servicers, stated in decimal form. General Information Numeric - Decimal 0.0025
9.999999 Loans without flat-dollar servicing fees >= 0 and < 1   Must be
populated if Field 3 is Null     3 Servicing Fee—Flat-dollar Aggregate monthly
fee paid to all servicers, stated as a dollar amount. General Information
Numeric – Decimal 7.5 9(3).99 Loans with flat-dollar servicing fees

>= 0 and

 

<= 999

 

  Must be populated if 2 is Null     4 Servicing Advance Methodology The manner
in which principal and/or interest are to be advanced by the servicer. General
Information Numeric – Integer 2 99 Always See Coding

1 = Scheduled Interest, Scheduled Principal

 

2 = Actual Interest, Actual Principal

 

3 = Scheduled Interest, Actual Principal

 

99 = Unknown

 

      5 Originator The MERS Organization ID of the entity that lends funds to
the borrower and, in return, places a lien on the mortgage property as
collateral. General Information Numeric – Integer 5938671 9(7) Always ”9999999”
if Unknown         6 Loan Group Indicates the collateral group number in which
the loan falls (for structures with multiple collateral groups). Use “1” if
there is only one loan group. General Information Text 1A XXXX Always “UNK” if
Unknown         7 Loan Number Unique National Mortgage Loan ID Number (Vendor
TBD). General Information Numeric – Integer TBD TBD Always TBD   Details to be
provided by Vendor     8 Amortization Type Indicates whether the loan’s interest
rate is fixed or adjustable (Hybrid ARMs are adjustable). Loan Type Numeric –
Integer 2 99 Always See Coding

1 = Fixed

 

2 = Adjustable

 

99 = Unknown

 

      9 Lien Position A number indicating the loan’s lien position (1 = first
lien, etc.). Loan Type Numeric – Integer 1 99 Always >0 99 = Unknown       10
HELOC Indicator Indicates whether the loan is a home equity line of credit. Loan
Type Numeric – Integer 1 99 Always See Coding

0 = No

 

1 = Yes

 

99 = Unknown

 

      11 Loan Purpose Indicates the purpose of the loan. Loan Type Numeric –
Integer 9 99 Always See Coding See Appendix A       12 Cash Out Amount Cash Out
Amount:   [New Loan] – [PIF Prior First Lien] – [Payoff of all Seasoned Seconds]
– [Closing Costs] – [Prepays]

For delayed purchases (refinances on homes purchased < 12 months prior to the
mortgage application) with cash)  Cash Out Amount = 0. Loan Type Numeric –
Decimal 72476.5 9(10).99 Always >= 0                 13 Total Origination and
Discount Points (in dollars) Amount paid to the lender to increase the lender’s
effective yield and, in the case of discount points, to reduce the interest rate
paid by the borrower. Loan Type Numeric – Decimal 5250 9(10).99 Always >= 0  
Typically Lines 801 and 802 of HUD Settlement Statement     14 Covered/High Cost
Loan Indicator Indicates whether the loan is categorized as “high cost” or
“covered” according to state or federal statutes or regulations. Loan Type
Numeric – Integer 1 99 Always See Coding

0 = No

 

1 = Yes

 

99 = Unknown

 

      15 Relocation Loan Indicator Indicates whether the loan is part of a
corporate relocation program. Loan Type Numeric – Integer 1 99 Always See Coding

0 = No

 

1 = Yes

 

99 = Unknown

 

      16 Broker Indicator Indicates whether a broker took the application. Loan
Type Numeric – Integer 1 99 Always See Coding

0 = No

 

1 = Yes

 

99 = Unknown

 

      17 Channel Code indicating the source (channel) from which the Issuer
obtained the mortgage loan. Loan Type Numeric – Integer 2 99 Always See Coding

1 = Retail

 

2 = Broker

 

3 = Correspondent Bulk

 

4 = Correspondent Flow with delegated underwriting

 

5 = Correspondent Flow without delegated underwriting

 

99 = Unknown

 

      18 Escrow Indicator Indicates whether various homeownership expenses are
paid by the borrower directly or through an escrow account (as of securitization
cut-off date). Loan Type Numeric – Integer 3 99 Always See Coding

0 = No Escrows

 

1 = Taxes

 

2 = Insurance

 

3 = HOA dues

 

4 = Taxes and Insurance

 

5 = All

 

99 =Unknown

 

      19 Senior Loan Amount(s) For non-first mortgages, the sum of the balances
of all associated senior mortgages at the time of origination of the subordinate
lien.  Mortgage Lien Info Numeric – Decimal 611004.25 9(10).99 If Lien Position
> 1 >= 0         20 Loan Type of Most Senior Lien For non-first mortgages,
indicates whether the associated first mortgage is a Fixed, ARM, Hybrid, or
negative amortization loan. Mortgage Lien Info Numeric – Integer 2 99 If Lien
Position > 1 See Coding

1 = Fixed Rate

 

2 = ARM

 

3 = Hybrid

 

4 = Neg Am

 

99 = Unknown

 

      21 Hybrid Period of Most Senior Lien (in months) For non-first mortgages
where the associated first mortgage is a hybrid ARM, the number of months
remaining in the initial fixed interest rate period for the hybrid first
mortgage. Mortgage Lien Info Numeric – Integer 23 999

If Lien Position > 1

 

AND the most senior lien is a hybrid ARM (see Field 20)

 

>= 0         22 Neg Am Limit of Most Senior Lien For non-first mortgages where
the associated first mortgage features negative amortization, the maximum
percentage by which the negatively amortizing balance may increase (expressed as
a proportion of the senior lien’s original balance). Mortgage Lien Info Numeric
– Decimal 1.25 9.999999

If Lien Position > 1

 

AND the senior lien is Neg Am (see Field 20)

 

>= 1 and <= 2         23 Junior Mortgage Balance For first mortgages with
subordinate liens at the time of origination, the combined balance of the
subordinate liens (if known). Mortgage Lien Info Numeric – Decimal 51775.12
9(10).99 If Lien Position = 1 and there is a 2nd lien on the subject property >=
0   Subject to Regulatory Confirmation     24 Origination Date of Most Senior
Lien For non-first mortgages, the origination date of the associated first
mortgage. Mortgage Lien Info Date 20090914 YYYYMMDD If Lien Position > 1 and
there is a 2nd lien on the subject property “19010101” if unknown         25
Origination Date The date of the Mortgage Note and Mortgage/Deed of Trust Loan
Term and Amortization Type Date 20090914 YYYYMMDD Always “19010101” if unknown  
      26 Original Loan Amount The dollar amount of the mortgage loan, as
specified on the mortgage note at the time of the loan’s origination. For
HELOCs, the maximum available line of credit. Loan Term and Amortization Type
Numeric – Decimal 150000 9(10).99 Always >0         27 Original Interest Rate
The original note rate as indicated on the mortgage note. Loan Term and
Amortization Type Numeric – Decimal 0.0475 9.999999 Always > 0 and <= 1        
28 Original Amortization Term The number of months in which the loan would be
retired if the amortizing principal and interest payment were to be paid each
month. Loan Term and Amortization Type Numeric – Integer 360 999 Always >= 60  
      29 Original Term to Maturity The initial number of months between loan
origination and the loan maturity date, as specified on the mortgage note. Loan
Term and Amortization Type Numeric – Integer 60 999 Always >0 N/A       30 First
Payment Date of Loan The date of the first scheduled mortgage payment to be made
by the borrower as specified on the mortgage note. Loan Term and Amortization
Type Date 20090914 YYYYMMDD Always “19010101” if unknown N/A       31 Interest
Type Indicator Indicates whether the interest rate calculation method is simple
or actuarial. Loan Term and Amortization Type Numeric – Integer 2 99 Always See
Coding

1= Simple

 

2 = Actuarial

 

99 = Unknown

 

      32 Original Interest Only Term Original interest-only term for a loan in
months (including NegAm Loans). Loan Term and Amortization Type Numeric –
Integer 60 999 Always

>= 0 and <= 240

 

Unknown = Blank;

 

No Interest Only Term = 0

 

        33 Buy Down Period The total number of months during which any buy down
is in effect, representing the accumulation of all buy down periods. Loan Term
and Amortization Type Numeric – Integer 65 999 Always

>= 0 and <= 100

 

Unknown = Blank;

 

No Buy Down = 0

 

        34 HELOC Draw Period The original number of months during which the
borrower may draw funds against the HELOC account. Loan Term and Amortization
Type Numeric – Integer 24 999 HELOCs Only >= 12 and <= 120         35 Scheduled
Loan Amount Mortgage loan scheduled principal balance as of cut-off date. For
HELOCs, the current drawn amount. Loan Term and Amortization Type Numeric –
Decimal 248951.19 9(10).99 Always >= 0         36 Current Interest Rate The
interest rate used to calculate the current P&I or I/O payment. Loan Term and
Amortization Type Numeric – Decimal 0.05875 9.999999 Always > 0 and <= 1        
37 Current Payment Amount Due Next Total Payment due to be collected (including
principal, interest or both—but Exclude Escrow Amounts). Loan Term and
Amortization Type Numeric – Decimal 1250.15 9(10).99 Always > 0         38
Scheduled Interest Paid
Through Date   Loan Term and Amortization Type Date 20090429 YYYYMMDD Always
“19010101” if unknown         39 Current Payment Status Number of payments the
borrower is past due as of the securitization cut-off date. Loan Term and
Amortization Type Numeric – Integer 3 99 Always >= 0         40 Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment. Adjustable Rate Mortgages (ARMs) Numeric – Integer 18 99 ARMs Only
See Coding See Appendix B       41 ARM Look-back Days The number of days prior
to the interest rate adjustment date to retrieve the index value. Adjustable
Rate Mortgages (ARMs) Numeric – Integer 45 99 ARMs Only >= 0 to <=99         42
Gross Margin The percentage stated on the mortgage note representing the spread
between the ARM Index value and the mortgage interest rate. The gross mortgage
margin is added to the index value to establish a new gross interest rate in the
manner prescribed on the mortgage note. Adjustable Rate Mortgages (ARMs) Numeric
– Decimal 0.03 9.999999 ARMs Only >0 and <= 1         43 ARM Round Flag An
indicator of whether an adjusted interest rate is rounded to the next higher ARM
round factor, to the next lower round factor, or to the nearest round factor.
Adjustable Rate Mortgages (ARMs) Numeric – Integer 3 9 ARMs Only See Coding

0 = No Rounding

 

1 = Up

 

2 = Down

 

3 = Nearest

 

99=Unknown

 

      44 ARM Round Factor The percentage to which an adjusted interest rate is
to be rounded. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.0025 or
0.00125 9.999999

ARMs Only

 

Where ARM Round Flag = 1, 2, or 3

 

>= 0 and < 1         45 Initial Fixed Rate Period For hybrid ARMs, the period
between the first payment date of the mortgage and the first interest rate
adjustment date. Adjustable Rate Mortgages (ARMs) Numeric – Integer 60 999
Hybrid ARMs Only >= 1 to <=240         46 Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date. Adjustable Rate Mortgages (ARMs) Numeric –
Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no cap       47 Initial
Interest Rate  Cap (Change Down) The maximum percentage by which the mortgage
note rate may decrease at the first interest rate adjustment date. Adjustable
Rate Mortgages (ARMs) Numeric – Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1
99=no cap       48 Subsequent Interest Rate Reset Period The number of months
between subsequent rate adjustments. Adjustable Rate Mortgages (ARMs) Numeric –
Integer 60 999 ARMs Only >=0 and <= 120   0 = Loan does not adjust after initial
reset     49 Subsequent Interest Rate (Change Down) The maximum percentage by
which the interest rate may decrease at each rate adjustment date after the
initial adjustment. Adjustable Rate Mortgages (ARMs) Numeric – Decimal 0.02
9.999999 ARMs Only >= 0 and <= 1 99=no cap       50 Subsequent Interest Rate Cap
(Change Up) The maximum percentage by which the interest rate may increase at
each rate adjustment date after the initial adjustment. Adjustable Rate
Mortgages (ARMs) Numeric – Decimal 0.02 9.999999 ARMs Only >= 0 and <= 1 99=no
cap       51 Lifetime Maximum Rate (Ceiling) The maximum interest rate that can
be in effect during the life of the loan. Adjustable Rate Mortgages (ARMs)
Numeric – Decimal 0.125 9.999999 ARMs Only >= 0 and <= 1   =1 if no ceiling
specified             52 Lifetime Minimum Rate (Floor) The minimum interest rate
that can be in effect during the life of the loan. Adjustable Rate Mortgages
(ARMs) Numeric – Decimal 0.015 9.999999 ARMs Only >= 0 and <= 1   If no floor is
specified enter the greater of the margin or 0.     53 Negative Amortization
Limit The maximum amount of negative amortization allowed before recast is
required. (Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization Numeric – Decimal 1.25 9.999999 Negatively Amortizing ARMs
Only >=0, and <2         54 Initial Negative Amortization Recast Period The
number of months in which the payment is required to recast if the loan does not
reach the prescribed maximum balance earlier. Negative Amortization Numeric –
Integer 60 999 Negatively Amortizing ARMs Only >=0         55 Subsequent
Negative Amortization Recast Period The number of months after which the payment
is required to recast AFTER the first recast period. Negative Amortization
Numeric – Integer 48 999 Negatively Amortizing ARMs Only >=0         56 Initial
Fixed Payment Period Number of months after origination during which the payment
is fixed. Negative Amortization Numeric – Integer 60 999 Negatively Amortizing
Hybrid ARMs Only >= 0 to <=120         57 Subsequent Payment Reset Period Number
of months between payment adjustments after first payment reset. Negative
Amortization Numeric – Integer 12 999 Negatively Amortizing ARMs Only >= 0 to
<=120         58 Initial Periodic Payment Cap The maximum percentage by which a
payment can change (increase or decrease) in the first period.  Negative
Amortization Numeric – Decimal 0.075 9.999999 Negatively Amortizing ARMs Only >=
0 and < 1         59 Subsequent Periodic Payment Cap The maximum percentage by
which a payment can change (increase or decrease) in one period after the
initial cap.  Negative Amortization Numeric – Decimal 0.075 9.999999 Negatively
Amortizing ARMs Only >= 0 and < 1         60 Initial Minimum Payment Reset
Period The maximum number of months a borrower can initially pay the minimum
payment before a new minimum payment is determined. Negative Amortization
Numeric – Integer 12 999 Negatively Amortizing ARMs Only >= 0 to <=120        
61 Subsequent Minimum Payment Reset Period The maximum number of months (after
the initial period) a borrower can pay the minimum payment before a new minimum
payment is determined after the initial period. Negative Amortization Numeric –
Integer 12 999 Negatively Amortizing ARMs Only >= 0 to <=120         62 Option
ARM Indicator An indicator of whether the loan is an Option ARM. Negative
Amortization Numeric – Integer 1 99 ARMs Only See Coding

0 = No

 

1 = Yes

 

99 = Unknown

 

      63 Options at Recast The means of computing the lowest monthly payment
available to the borrower after recast. Option ARM Numeric – Integer 2 99 Option
ARMs Only N/A

1= Fully amortizing 30 year

 

2= Fully amortizing 15 year

 

3=Fully amortizing 40 year

 

4 = Interest-Only

 

5 = Minimum Payment

 

99= Unknown

 

      64 Initial Minimum Payment The initial minimum payment the borrower is
permitted to make. Option ARM Numeric – Decimal 879.52 99 Option ARMs Only >=0  
      65 Current Minimum Payment Current Minimum Payment (in dollars). Negative
Amortization Numeric – Decimal 250 9(10).99 Option ARMs Only >= 0         66
Prepayment Penalty Calculation A description of how the prepayment penalty would
be calculated during each phase of the prepayment penalty term. Prepayment
Penalties Numeric – Integer 12 99 Always See Coding See Appendix C       67
Prepayment Penalty Type

• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.

 

• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.

 

 

 

 

 

Prepayment Penalties Numeric – Integer 1 99 All loans with Prepayment Penalties
(i.e., loans for which Field 66 = something other than “0”) See Coding

1 = Hard

 

2 = Soft

 

3 = Hybrid

 

99 = Unknown

 

      68 Prepayment Penalty Total Term The total number of months that the
prepayment penalty may be in effect. Prepayment Penalties Numeric – Integer 60
999 All loans with Prepayment Penalties (i.e., loans for which Field 66 =
something other than “0”) >0 to <=120         69 Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies. Prepayment Penalties Numeric – Integer 12 999 Loans
with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”) >= 0 to
<=120         70 Primary Borrower ID A lender-generated ID number for the
primary borrower on the mortgage Borrower Numeric—Integer 123456789 999999999
Always >0   Used to identify the number of times a single borrower appears in a
given deal.     71 Number of Mortgaged Properties The number of residential
properties owned by the borrower that currently secure mortgage loans. Borrower
Numeric – Integer 1 99 Always > 0         72 Total Number of Borrowers The
number of Borrowers who are obligated to repay the mortgage note. Borrower
Numeric – Integers 2 99 Always > 0         73 Self-employment Flag An indicator
of whether the primary borrower is self-employed. Borrower Numeric – Integer 1
99 Always See Coding

0 = No

 

1 = Yes

 

99 = Unknown

 

      74 Current ‘Other’ Monthly Payment The aggregate of all payments
pertaining to the subject property other than principal and interest (includes
common charges, condo fees, T&I, HOA, etc.), whether escrowed or not. Loan Term
and Amortization Type Numeric – Decimal 1789.25 9(10).99 Always > 0         75
Length of Employment: Borrower The number of years of service with the
borrower’s current employer as of the date of the loan. Borrower Qualification
Numeric – Decimal 3.5 99.99 Always >=0 99 = Retired, None employment income
soure (social security, trust income, dividends, etc.)       76 Length of
Employment: Co-Borrower The number of years of service with the co-borrower’s
current employer as of the date of the loan. Borrower Qualification Numeric –
Decimal 3.5 99.99 If “Total Number of Borrowers” > 1 >= 0 99 = Retired, None
employment income soure (social security, trust income, dividends, etc.)      
77 Years in Home Length of time that the borrower has been at current address.
Borrower Qualification Numeric – Decimal 14.5 99.99 Refinances of Primary
Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9) > 0         78 FICO Model
Used Indicates whether the FICO score was calculated using the Classic, Classic
08, or Next Generation model. Borrower Qualification Numeric – Integer 1 99 If a
FICO score was obtained See Coding

1 = Classic

 

2 = Classic 08

 

3 = Next Generation

 

99 = Unknown

 

      79 Most Recent FICO Date Specifies the date on which the most recent FICO
score was obtained Borrower Qualification Date 20090914 YYYYMMDD If a FICO score
was obtained “19010101” if unknown   Issuers unable to Provide may Rep and
Warrant that the FICO score used for underwriting was not more than 4 months old
at the date of issuance.     80 Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable). Borrower Qualification
Numeric – Integer 720 9999 If a FICO score was obtained >= 350 and <= 850      
  81 Primary Wage Earner Original FICO:  Experian Experian FICO score for
primary borrower (if applicable). Borrower Qualification Numeric – Integer 720
9999 If a FICO score was obtained >= 350 and <= 850         82 Primary Wage
Earner Original FICO:  TransUnion TransUnion FICO score for primary borrower (if
applicable). Borrower Qualification Numeric – Integer 720 9999 If a FICO score
was obtained >= 350 and <= 850         83 Secondary Wage Earner Original FICO: 
Equifax Equifax FICO score for Co-borrower (if applicable). Borrower
Qualification Numeric – Integer 720 9999 If “Total Number of Borrowers” > 1 >=
350 and <= 850         84 Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable). Borrower Qualification
Numeric – Integer 720 9999 If “Total Number of Borrowers” > 1 >= 350 and <= 850
        85 Secondary Wage Earner Original FICO: TransUnion TransUnion FICO score
for Co-borrower (if applicable). Borrower Qualification Numeric – Integer 720
9999 If “Total Number of Borrowers” > 1 >= 350 and <= 850         86 Most Recent
Primary Borrower FICO Most Recent Primary Borrower FICO score used by the lender
to approve the loan. Borrower Qualification Numeric – Integer 720 9999 If a FICO
score was obtained >= 350 and <= 850         87 Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification Numeric – Integer 720 9999 If “Total Number of Borrowers”
> 1 >= 350 and <= 850         88 Most Recent FICO Method Number of credit
repositories used to update the FICO Score. Borrower Qualification Numeric –
Integer 2 9 If a FICO score was obtained >0         89 VantageScore: Primary
Borrower Credit Score for the Primary Borrower used to approve the loan and
obtained using the Vantage credit evaluation model. Borrower Qualification
Numeric – Integer 720 9999 If a Vantage Credit Score was obtained >= 501 and <=
990         90 VantageScore: Co-Borrower Credit Score for the Co-borrower used
to approve the loan and obtained using the Vantage credit evaluation model.
Borrower Qualification Numeric – Integer 720 9999 If a VantageScore was obtained
AND “Total Number of Borrowers” > 1 >= 501 and <= 990         91 Most Recent
VantageScore Method Number of credit repositories used to update the Vantage
Score. Borrower Qualification Numeric – Integer 2 9 If a Vantage Credit Score
was obtained >0         92 VantageScore Date Date Vantage Credit Score was
obtained. Borrower Qualification Date 20090914 YYYYMMDD If a Vantage Credit
Score was obtained “19010101” if unknown         93 Credit Report: Longest Trade
Line The length of time in months that the oldest active trade line, installment
or revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower. Borrower Qualification
Numeric – Integer 999 999 Always > =0   Subject to Regulatory Confirmation    
94 Credit Report: Maximum Trade Line The dollar amount for the trade line,
installment or revolving, with the largest unpaid balance. For revolving lines
of credit, e.g. credit card, the dollar amount reported should reflect the
maximum amount of credit available under the credit line whether used or not.
For a loan with more than one borrower, populate field based on status for the
primary borrower. Borrower Qualification Numeric – Decimal 339420.19 9(10).99
Always >=0   Subject to Regulatory Confirmation     95 Credit Report: Number of
Trade Lines A count of non-derogatory, currently open and active, consumer trade
lines (installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower. Borrower
Qualification Numeric – Integer 57 999 Always >=0   Subject to Regulatory
Confirmation     96 Credit Line Usage Ratio Sum of credit balances divided by
sum of total open credit available. Borrower Qualification Numeric – Decimal
0.27 9.999999 Always >= 0 and <= 1   Subject to Regulatory Confirmation     97
Most Recent 12-month Pay History String indicating the payment status per month
listed from oldest to most recent. Borrower Qualification Text 77X123200001
X(12) Always See Coding

0 = Current

 

1 = 30-59 days delinquent

 

2 = 60-89 days delinquent

 

3 = 90-119 days delinquent

 

4 = 120+ days delinquent

 

5 = Foreclosure

 

6 = REO

 

7 = Loan did not exist in period

 

X = Unavailable

 

      98 Months Bankruptcy Number of months since any borrower was discharged
from bankruptcy. (Issuers unable to provide this information may rep and warrant
that at least x years—as specified in the loan program—have passed since most
recent discharge from bankruptcy.) Borrower Qualification Numeric – Integer 12
999 If Borrower has ever been in Bankruptcy >= 0   Blank = Borrower is not known
to have been in bankruptcy     99 Months Foreclosure Number of months since
foreclosure sale date. (Issuers unable to provide this information may rep and
warrant that at least x years—as specified in the loan program— have passed
since most recent foreclosure.) Borrower Qualification Numeric – Integer 12 999
If Borrower has ever been in Foreclosure >= 0   Blank = Borrower is not known to
have been in foreclosure     100 Primary Borrower Wage Income Monthly base wage
income for primary borrower. Borrower Qualification Numeric – Decimal 9000
9(9).99 Always >= 0         101 Co-Borrower Wage Income Monthly base wage income
for all other borrowers. Borrower Qualification Numeric – Decimal 9000 9(9).99
If “Total Number of Borrowers” > 1 >= 0         102 Primary Borrower Other
Income Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.) Borrower
Qualification Numeric – Decimal 9000 9(9).99 Always >= 0         103 Co-Borrower
Other Income Monthly Other (non-wage) income for all other borrowers. (This
figure should include net rental income and be reduced by any net rental loss.)
Borrower Qualification Numeric – Decimal 9000 9(9).99 If “Total Number of
Borrowers” > 1 >= 0         104 All Borrower Wage Income Monthly income of all
borrowers derived from base salary only. Borrower Qualification Numeric –
Decimal 9000 9(9).99 Always >= 0         105 All Borrower Total Income Monthly
income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income. Borrower Qualification
Numeric – Decimal 9000 9(9).99 Always >= 0         106 4506-T Indicator A yes/no
indicator of whether a Transcript of Tax Return (received pursuant to the filing
of IRS Form 4506-T) was obtained and considered. Borrower Qualification Numeric
– Integer 1 99 Always See Coding

0 = No

 

1 = Yes

 

99 = Unknown

 

    107 Borrower Income Verification Level

A code indicating the extent to which the borrower’s income has been verified:

 

Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)

 

Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)

 

Borrower Qualification Numeric – Integer 1 9 Always See Coding

1 = Not Stated, Not Verified

 

2 = Stated, Not Verified

 

3 = Stated, “Partially” Verified

 

4 = Stated, “Level 4” Verified (as defined)

 

5 = Stated, “Level 5” Verified (as defined)

 

    *For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
o CPA name & phone number shown on the Preparer section of the tax return
o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)     108 Co-Borrower Income Verification

A code indicating the extent to which the co-borrower’s income has been
verified:

 

 

 

Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)

 

 

 

Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)

 

*For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)

** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
o CPA name & phone number shown on the Preparer section of the tax return
o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)

 

Borrower Qualification Numeric – Integer 2 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

 

2 = Stated, Not Verified

 

3 = Stated, “Partially” Verified

 

4 = Stated, “Level 4” Verified (as defined)

 

5 = Stated, “Level 5” Verified (as defined)

 

          109 Borrower Employment Verification

A code indicating the extent to which the primary borrower’s employment has been
verified:

 

 

 

Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.

 

Borrower Qualification Numeric – Integer 2 9 Always See Coding

1 = Not Stated, Not Verified

 

2 = Stated, Not Verified

 

3 = Stated, Level 3 Verified (as defined)

 

    110 Co-Borrower Employment Verification

A code indicating the extent to which the co-borrower’s employment has been
verified:

 

 

 

Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.

 

Borrower Qualification Numeric – Integer 1 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

 

2 = Stated, Not Verified

 

3 = Stated, Level 3 Verified (as defined)

 

    111 Borrower Asset Verification

A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:

 

 

 

Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).

 

 

 

Borrower Qualification Numeric – Integer 3 9 Always See Coding

1 = Not Stated, Not Verified

 

2 = Stated, Not Verified

 

3 = Stated, “Partially” Verified

 

4 = Stated, Level 4 Verified (as defined)

 

    112 Co-Borrower Asset Verification

A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:

 

 

 

Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).

 

 

 

Borrower Qualification Numeric – Integer 2 9 If “Total Number of Borrowers” > 1
See Coding

1 = Not Stated, Not Verified

 

2 = Stated, Not Verified

 

3 = Stated, “Partially” Verified

 

4 = Stated, Level 4 Verified (as defined)

 

    113 Liquid / Cash Reserves The actual dollar amount of remaining verified
liquid assets after settlement. (This should not include cash out amount of
subject loan.) Borrower Qualification Numeric – Decimal 3242.76 9(9).99 Always
>= 0       114 Monthly Debt All Borrowers The aggregate monthly payment due on
other debt (excluding only installment loans with fewer than 10 payments
remaining and other real estate loans used to compute net rental income-- which
is added/subtracted in the income fields). Borrower Qualification Numeric –
Decimal 3472.43 9(9).99 Always >= 0       115 Originator DTI Total Debt to
income ratio used by the originator to qualify the loan. Borrower Qualification
Numeric – Decimal 0.35 9.999999 Always >= 0 and >= 1       116 Fully Indexed
Rate The fully indexed interest rate as of securitization cut-off. Borrower
Qualification Numeric – Decimal 0.0975 9.999999 ARMs Only >= 0 and >= 1      
117 Qualification Method Type of mortgage payment used to qualify the borrower
for the loan. Borrower Qualification Numeric – Integer 3 99 Always See Coding

1 = Start Rate

 

2 = First Year Cap Rate

 

3 = I/O Amount

 

4 = Fully Indexed

 

5 = Min Payment

 

98 = Other

 

99 = Unknown

 

    118 Percentage of Down Payment from Borrower Own Funds Include only borrower
funds, do not include any gift or borrowed funds. (Issuers may provide the
actual percentage for each loan, or the guideline percentage and note departure
concentration on the transaction summary.) Borrower Qualification Numeric –
Decimal 0.5 9.999999 Purchase Loans Only >= 0 and >= 1       119 City The name
of the city. Subject Property Text New York X(45) Always Unk=Unknown       120
State The name of the state as a 2-digit Abbreviation. Subject Property Text NY
XX Always See Coding See Appendix H     121 Postal Code The postal code (zip
code in the US) where the subject property is located. Subject Property Text
10022 X(5) Always Unk=Unknown       122 Property Type Specifies the type of
property being used to secure the loan. Subject Property Numeric – Integer 11 99
Always See Coding See Appendix D     123 Occupancy Specifies the property
occupancy status (e.g., owner-occupied, investment property, second home, etc.).
Subject Property Numeric – Integer 4 9 Always See Coding See Appendix E     124
Sales Price The negotiated price of a given property between the buyer and
seller. Subject Property Numeric – Decimal 450000.23 9(10).99 Purchase Loans
Only > 0       125 Original Appraised Property Value The appraised value of the
property used to approve the loan. Subject Property Numeric – Decimal 550000.23
9(10).99 Always > 0       126 Original Property Valuation Type Specifies the
method by which the property value (at the time of underwriting) was reported.
Subject Property Numeric – Integer 8 99 Always See Coding See Appendix F     127
Original Property Valuation Date Specifies the date on which the original
property value (at the time of underwriting) was reported. (Issuers unable to
provide may Rep and Warrant that the appraisal used for underwriting was not
more than x days old at time of loan closing.) Subject Property Date 20090914
YYYYMMDD Always “19010101” if unknown       128 Original Automated Valuation
Model (AVM) Model Name The name of the AVM Vendor if an AVM was used to
determine the original property valuation. Subject Property Numeric – Integer 1
99 Always See Appendix I See Appendix I     129 Original AVM Confidence Score
The confidence range presented on the AVM report. Subject Property Numeric –
Decimal 0.74 9.999999 If AVM Model Name (Field 127) > 0 >= 0 to <= 1       130
Most Recent Property Value[1] If a valuation was obtained subsequent to the
valuation used to calculate LTV, the most recent property value. Subject
Property Numeric – Decimal 500000 9(10).99 If updated value was obtained
subsequent to loan approval > 0       131 Most Recent Property Valuation Type If
an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property Numeric – Integer 6 9 If updated value was obtained subsequent
to loan approval See Coding See Appendix F     132 Most Recent Property
Valuation Date Specifies the date on which the updated property value was
reported. Subject Property Date 20090914 YYYYMMDD If updated value was obtained
subsequent to loan approval “19010101” if unknown       133 Most Recent AVM
Model Name The name of the AVM Vendor if an AVM was used to determine the
updated property valuation. Subject Property Numeric – Integer 19 99 If updated
value was obtained subsequent to loan approval See Coding See Appendix I     134
Most Recent AVM Confidence Score If AVM used to determine the updated property
valuation, the confidence range presented on the AVM report. Subject Property
Numeric – Decimal 0.85 9.999999 If “Most Recent AVM Model Name” > 0 >= 0 to <= 1
      135 Original CLTV The ratio obtained by dividing the amount of all known
outstanding mortgage liens on a property at origination by the lesser of the
appraised value or the sales price.  The value is then truncated to four decimal
places. Loan-to-Value (LTV) Numeric – Decimal 0.96 9.999999 Always >= 0 and <=
1.5       136 Original LTV The ratio obtained by dividing the original mortgage
loan amount on the note date by the lesser of the mortgaged property’s appraised
value on the note date or its purchase price.  The value is then truncated to
four decimal places. Loan-to-Value (LTV) Numeric – Decimal 0.8 9.999999 Always
>= 0 and <= 1.25       137 Original Pledged Assets The total value of assets
pledged as collateral for the loan at the time of origination. Pledged assets
may include cash or marketable securities. Loan-to-Value (LTV) Numeric – Decimal
75000 9(10).99 Always >=0       138 Mortgage Insurance Company Name The name of
the entity providing mortgage insurance for a loan. Mortgage Insurance Numeric –
Integer 3 99 Always See Coding See Appendix G     139 Mortgage Insurance Percent
Mortgage Insurance coverage percentage. Mortgage Insurance Numeric – Decimal
0.25 9.999999 “Mortgage Insurance Company Name” > 0 >= 0 to <= 1       140 MI:
Lender or Borrower Paid? An indicator of whether mortgage insurance is paid by
the borrower or the lender. Mortgage Insurance Numeric – Integer 1 99 “Mortgage
Insurance Company Name” > 0 See Coding

1 = Borrower-Paid

 

2 = Lender- Paid

 

99 = Unknown

 

    141 Pool Insurance Co. Name Name of pool insurance provider. Mortgage
Insurance Numeric – Integer 8 99 Always See Coding See Appendix G     142 Pool
Insurance Stop Loss % The aggregate amount that a pool insurer will pay,
calculated as a percentage of the pool balance. Mortgage Insurance Numeric –
Decimal 0.25 9.999999 Pool MI Company > 0 >= 0 to <= 1       143 MI Certificate
Number The unique number assigned to each individual loan insured under an MI
policy. Mortgage Insurance Text 123456789G X(20)

MI Company

 

> 0

 

UNK = Unknown       144

Updated DTI

 

(Front-end)

 

Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
0.35 9.999999 Modified Loans Only >= 0 and >= 1       145

Updated DTI

 

(Back-end)

 

Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification. Loan Modifications (Pertains only
to loans modified for loss mitigation purposes) Numeric – Decimal 0.35 9.999999
Modified Loans Only >= 0 and >= 1       146 Modification Effective Payment Date
Date of first payment due post modification. Loan Modifications (Pertains only
to loans modified for loss mitigation purposes) Date 20090914 YYYYMMDD Modified
Loans Only “19010101” if unknown       147 Total Capitalized Amount Amount added
to the principal balance of a loan due to the modification. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
12000 9(10).99 Modified Loans Only >= 0       148 Total Deferred Amount Any
non-interest-bearing deferred amount (e.g., principal, interest and fees). Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0       149
Pre-Modification Interest (Note) Rate Scheduled Interest Rate Of The Loan
Immediately Preceding The Modification Effective Payment Date. Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Decimal 0.075 9.999999 Modified Loans Only >= 0 to <= 1       150
Pre-Modification P&I Payment Scheduled Total Principal And Interest Payment
Amount Preceding The Modification Effective Payment Date – or if servicer is no
longer advancing P&I, the payment that would be in effect if the loan were
current. Loan Modifications (Pertains only to loans modified for loss mitigation
purposes) Numeric – Decimal 2310.57 9(10).99 Modified Loans Only > 0       151
Pre-Modification Initial Interest Rate Change Downward Cap Maximum amount the
rate can adjust downward on the first interest rate adjustment date (prior to
modification) – Only provide if the rate floor is modified. Loan Modifications
(Pertains only to loans modified for loss mitigation purposes) Numeric – Decimal
0.015 9.999999 Modified Loans Only >= 0 to <= 1       152 Pre-Modification
Subsequent Interest Rate Cap Maximum increment the rate can adjust upward AFTER
the initial rate adjustment (prior to modification) – Only provide if the Cap is
modified. Loan Modifications (Pertains only to loans modified for loss
mitigation purposes) Numeric – Decimal 0.015 9.999999 Modified Loans Only >= 0
to <= 1       153 Pre-Modification Next Interest Rate Change Date Next Interest
Reset Date Under The Original Terms Of The Loan (one month prior to new payment
due date). Loan Modifications (Pertains only to loans modified for loss
mitigation purposes) Date 20090914 YYYYMMDD Modified Loans Only “19010101” if
unknown       154 Pre-Modification I/O Term Interest Only Term (in months)
preceding The Modification Effective Payment Date. Loan Modifications (Pertains
only to loans modified for loss mitigation purposes) Numeric – Integer 36 999
Modified Loans Only >= 0 to <= 120       155 Forgiven Principal Amount The sum
total of all principal balance reductions (as a result of loan modification)
over the life of the loan. Loan Modifications (Pertains only to loans modified
for loss mitigation purposes) Numeric – Decimal 12000 9(10).99 Modified Loans
Only >= 0       156 Forgiven Interest Amount The sum total of all interest
incurred and forgiven (as a result of loan modification) over the life of the
loan. Loan Modifications (Pertains only to loans modified for loss mitigation
purposes) Numeric – Decimal 12000 9(10).99 Modified Loans Only >= 0       157
Number of Modifications The number of times the loan has been modified. Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)
Numeric – Integer 1 9 Modified Loans Only >= 0       158 Cash To/From Brrw at
Closing Indicates the amount of cash the borrower(s) paid into or received at
closing.

[HUD-1 Bottom Line] + [Earnest money] + [Paid Outside Closing Items]   Numeric –
Decimal 100000.01 9(10).99           159 Brrw - Yrs at in Industry Number of
years the primary borrower has been working in their current industry   Numeric
– Decimal 9.9 9.999999           160 CoBrrw - Yrs at in Industry Number of years
the co-borrower has been working in their current industry   Numeric – Decimal 8
9.999999           161 Junior Mortgage Drawn Amount Applicable if the subject
loan is a first mortgage.   At the time of origination for the subject loan, the
sum of the outstanding balance(s) for any junior mortgages (HELOCs and
closed-end).   Numeric – Decimal 100000.01 9(10).99           162 Maturity Date
Maturity date of mortgage   Date 20420501 YYYYMMDD           163 Primary
Borrower Wage Income (Salary) The primary borrower's salary wage income  
Numeric – Decimal 10000.44 9(10).99           164 Primary Borrower Wage Income
(Bonus) The primary borrower's bonus wage income   Numeric – Decimal 10000.44
9(10).99           165 Primary Borrower Wage Income (Commission) The primary
borrower's commission wage income   Numeric – Decimal 10000.44 9(10).99        
  166 Co-Borrower Wage Income (Salary) The coborrower's salary wage income  
Numeric – Decimal 10000.44 9(10).99           167 Co-Borrower Wage Income
(Bonus) The coborrower's bonus wage income   Numeric – Decimal 10000.44 9(10).99
          168 Co-Borrower Wage Income (Commission) The coborrower's commission
wage income   Numeric – Decimal 10000.44 9(10).99           169 Originator Doc
Code Documentation Code value as presented by the seller.   Text Full XXXX      
    170 RWT Income Verification Internal Redwood Derived field.  Due Diligence /
Trade Desk derived value indicating the level of primary borrower asset
verification   Text 2 Years XXXX           171 RWT Asset Verification Internal
Redwood Derived field.  Due Diligence / Trade Desk derived value indicating the
level of primary borrower Income verification   Text 2 Months XXXX          
MH-1 Real Estate Interest Indicates whether the property on which the
manufactured home is situated is owned outright or subject to the terms of a
short- or long-term lease. (A long-term lease is defined as a lease whose term
is greater than or equal to the loan term.) Manufactured Housing Numeric –
Integer 2 99 Manufactured Housing Loans Only See Coding

1 = Owned

 

2 = Short-term lease

 

3 = Long-term lease

 

99 = Unavailable

 

    MH-2 Community Ownership Structure If the manufactured home is situated in a
community, a means of classifying ownership of the community. Manufactured
Housing Numeric – Integer 2 99 Manufactured Housing Loans Only See Coding

1 = Public Institutional

 

2 = Public Non-Institutional

 

3 = Private Institutional

 

4 = Private Non-Institutional

 

5 = HOA-Owned

 

6 = Non-Community

 

99 = Unavailable

 

    MH-3 Year of Manufacture The year in which the home was manufactured (Model
Year -- YYYY Format). Required only in cases where a full appraisal is not
provided. Manufactured Housing Numeric – Integer 2006 YYYY Manufactured Housing
Loans Only 1901 = Unavailable       MH-4 HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code. Manufactured
Housing Numeric – Integer 1 9 Manufactured Housing Loans Only See Codes

0 = No

 

1 = Yes

 

99 = Unavailable

 

    MH-5 Gross Manufacturer’s Invoice Price The total amount that appears on the
manufacturer’s invoice (typically includes intangible costs such as
transportation, association, on-site setup, service and warranty costs, taxes,
dealer incentives, and other fees). Manufactured Housing Numeric – Decimal
72570.62 9(10).99 Manufactured Housing Loans Only >= 0       MH-6 LTI
(Loan-to-Invoice) Gross The ratio of the loan amount divided by the Gross
Manufacturer’s Invoice Price (Field MH-5). Manufactured Housing Numeric –
Decimal 0.75 9.999999 Manufactured Housing Loans Only >= 0 to <= 1       MH-7
Net Manufacturer’s Invoice Price The Gross Manufacturer’s Invoice Price (Field
MH-5) minus intangible costs, including: transportation, association, on-site
setup, service, and warranty costs, taxes, dealer incentives, and other fees.
Manufactured Housing Numeric – Decimal 61570.62 9(10).99 Manufactured Housing
Loans Only >= 0       MH-8 LTI (Net) The ratio of the loan amount divided by the
Net Manufacturer’s Invoice Price (Field MH-7). Manufactured Housing Numeric –
Decimal 0.62 9.999999 Manufactured Housing Loans Only >= 0 to <= 1       MH-9
Manufacturer Name The manufacturer of the subject property. (To be applied only
in cases where no appraised value/other type of property valuation is
available.) Manufactured Housing Text “XYZ Corp” Char (100) Manufactured Housing
Loans Only (where no appraised value is provided) MH Manufacturer name in double
quotation marks       MH-10 Model Name The model name of the subject property.
(To be applied only in cases where no appraised value/other type of property
valuation is available.) Manufactured Housing Text “DX5-916-X” Char (100)
Manufactured Housing Loans Only (where no appraised value is provided) MH Model
name in double quotation marks       MH-11 Down Payment Source An indicator of
the source of the down payment used by the borrower to acquire the property and
qualify for the mortgage. Manufactured Housing Numeric – Integer 2 99
Manufactured Housing Loans Only See Codes

1 = Cash

 

2 = Proceeds from trade in

 

3 = Land in Lieu

 

4 = Other

 

99 = Unavailable

 

    MH-12 Community/Related Party Lender (Y/N) An indicator of whether the loan
was made by the community owner, an affiliate of the community owner or the
owner of the real estate upon which the collateral is located. Manufactured
Housing Numeric – Integer 1 99 Manufactured Housing Loans Only See Codes

0 = No

 

1 = Yes

 

99 = Unavailable

 

    MH-13 Defined Underwriting Criteria (Y/N) An indicator of whether the loan
was made in accordance with a defined and/or standardized set of underwriting
criteria. Manufactured Housing Numeric – Integer 1 99 Manufactured Housing Loans
Only See Codes

0 = No

 

1 = Yes

 

99 = Unavailable

 

    MH-14 Chattel Indicator An Indicator of whether the secured property is
classified as chattel or Real Estate. Manufactured Housing Numeric – Integer 1
99 Manufactured Housing Loans Only See Codes

0 = Real Estate

 

1 = Chattel

 

99 = Unavailable

 

                                 

 

 



 







 

 

1

 

 

ATTACHMENT 2

 

PURCHASE AND SERVICING AGREEMENT

 

Refer to Exhibit 10.7

 

2

 

 

ATTACHMENT 3

 

ADDITIONAL DEFINED TERMS FROM POOLING AND SERVICING

AGREEMENT

 

Affiliate: With respect to any specified Person, any other Person controlling or
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

Independent: When used with respect to any other Person, a Person who (a) is in
fact independent of another specified Person and any Affiliate of such other
Person, (b) does not have any material direct financial interest in such other
Person or any Affiliate of such other Person, and (c) is not connected with such
other Person or any Affiliate of such other Person as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions.

 

Liquidation Proceeds: Amounts, including Insurance Proceeds, received in
connection with the partial or complete liquidation of defaulted Mortgage Loans,
whether through trustee’s sale, foreclosure sale or otherwise or amounts
received in connection with any condemnation or partial release of a Mortgaged
Property and any other proceeds received in connection with an REO Property.

 

Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount of principal of the Mortgage
Loan that has been deferred and that does not accrue interest.

 

Servicing Modification: Any reduction of the Note Rate on or the outstanding
principal balance of a Mortgage Loan, any extension of the final maturity date
of a Mortgage Loan, any increase to the outstanding principal balance of a
Mortgage Loan by adding to the Stated Principal Balance unpaid principal and
interest and other amounts owing under the Mortgage Loan, any Principal
Forbearance Amount and any other modification, in each case pursuant to a
modification of a Mortgage Loan that is in default or for which, in the judgment
of the Servicer, default is reasonably foreseeable in accordance with the
Purchase and Servicing Agreement.

 

3

 

 

EXHIBIT D-3

 

INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

D-3

 

 

EXHIBIT F

 

REQUEST FOR RELEASE OF DOCUMENTS

 

To:   Wells Fargo Bank, N.A.   Date:  _______________     751 Kasota Avenue    
    Minneapolis, MN  55414         Attn:  WFDC Release Department.    

 

Re:Custodial Agreement, dated as of June 1, 2012, among Christiana Trust, a
division of Wilmington Savings Fund Society, FSB, as Trustee, Wells Fargo Bank,
N.A., as Custodian, Sequoia Residential Funding, Inc., as Depositor, and Redwood
Residential Acquisition Corporation, as Seller

 

In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.

 

Mortgage Loan Number:   Investor Number:       Mortgagor Name, Address & Zip
Code:   Pool Number:

 

Reason for Requesting Documents (check one):

 

_______ 1. Mortgage Paid in Full

 

_______ 2. Foreclosure

 

_______ 3. Substitution

 

_______ 4. Other Liquidation

 

_______ 5. Non-liquidation                         Reason:__________________

 

     For CMI Use Only:_____________

 

By:       (Authorized Signature)  

 

Printed Name               Servicer Name:   PHH Mortgage Corporation          
Ship To Address:   One Mortgage Way               Mount Laurel, NJ  08054      
    Phone:      

 

F-1

 

 

Custodian

 

Please acknowledge the execution of the above request by your signature and date
below:             Date   Signature               Documents returned to
Custodian:                   Date   Custodian      

 

F-2

 

 

EXHIBIT 13

 

FORM OF MONTHLY LOSS REPORT

 

Exhibit  :  Calculation of Realized Loss/Gain Form 332– Instruction Sheet

 

NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

 

The numbers on the 332 form correspond with the numbers listed below.

 

Liquidation and Acquisition Expenses:

 

1.The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

2.The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

4-12.Complete as applicable. Required documentation:

*For taxes and insurance advances – see page 2 of 332 form - breakdown required
showing period of coverage, base tax, interest, penalty. Advances prior to
default require evidence of servicer efforts to recover advances.

*For escrow advances - complete payment history (to calculate advances from last
positive escrow balance forward)

*Other expenses - copies of corporate advance history showing all payments

*REO repairs > $1500 require explanation

*REO repairs >$3000 require evidence of at least 2 bids.

*Short Sale or Charge Off require P&L supporting the decision and WFB’s approved
Officer Certificate

*Unusual or extraordinary items may require further documentation.

13.The total of lines 1 through 12.

 

Credits:

 

14-21.Complete as applicable. Required documentation:

*Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney Letter of Proceeds Breakdown.

*Copy of EOB for any MI or gov't guarantee

*All other credits need to be clearly defined on the 332 form

22.The total of lines 14 through 21.

 

 

 

 

  Please Note:  For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.

 

Total Realized Loss (or Amount of Any Gain)

23.The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis ( ).

 

 

 

 

Exhibit 3A: Calculation of Realized Loss/Gain Form 332

 

Prepared by: __________________          Date: _______________

Phone: ______________________           Email Address: _____________________

 

Servicer Loan No.   Servicer Name   Servicer Address                    

 

WELLS FARGO BANK, N.A. Loan No._____________________________

 

Borrower's Name: _________________________________________________________

Property Address: _________________________________________________________

 

Liquidation Type: REO Sale        3rd Party Sale        Short Sale        Charge
Off

 

Was this loan granted a Bankruptcy deficiency or cramdown         Yes        No

If “Yes”, provide deficiency or cramdown amount _______________________________

 

Liquidation and Acquisition Expenses:                       (1)   Actual Unpaid
Principal Balance of Mortgage Loan   $ ______________   (1)               (2)  
Interest accrued at Net Rate   ________________   (2)               (3)  
Accrued Servicing Fees   ________________   (3)               (4)   Attorney's
Fees   ________________   (4)               (5)   Taxes (see page 2)  
________________   (5)               (6)   Property Maintenance  
________________   (6)               (7)   MI/Hazard Insurance Premiums (see
page 2)   ________________   (7)               (8)   Utility Expenses  
________________   (8)               (9)   Appraisal/BPO   ________________  
(9)               (10)   Property Inspections   ________________   (10)        
      (11)   FC Costs/Other Legal Expenses   ________________   (11)            
  (12)   Other (itemize)   ________________   (12)                   Cash for
Keys__________________________   ________________   (12)                  
HOA/Condo Fees_______________________   ________________   (12)                
  ______________________________________   ________________   (12)              
    Total Expenses   $_______________   (13)

 

 

 

 

Credits:                       (14)   Escrow Balance   $_______________   (14)  
            (15)   HIP Refund   ________________   (15)               (16)  
Rental Receipts   ________________   (16)               (17)   Hazard Loss
Proceeds   ________________   (17)               (18)   Primary Mortgage
Insurance / Gov’t Insurance   ________________   (18a) HUD Part A              
        ________________   (18b) HUD Part B                (19)   Pool Insurance
Proceeds   ________________   (19)               (20)   Proceeds from Sale of
Acquired Property   ________________   (20)               (21)   Other (itemize)
  ________________   (21)                  
_________________________________________   ________________   (21)            
      Total Credits   $________________   (22)               Total Realized Loss
(or Amount of Gain)   $________________   (23)

 

 

 

 

Escrow Disbursement Detail

 

Type                         (Tax /   Date   Period of   Total   Base        
Ins.)   Paid   Coverage   Paid   Amount   Penalties   Interest                  
                                                                               
                                                                               
                                                                               
                                                                               
                                                                             

 

 

 

 

EXHIBIT 14

 

FORM OF DELINQUENCY REPORTING

 

Exhibit : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer

 

Column/Header Name   Description   Decimal   Format
Comment SERVICER_LOAN_NBR   A unique number assigned to a loan by the Servicer. 
This may be different than the LOAN_NBR                       LOAN_NBR   A
unique identifier assigned to each loan by the originator.                      
CLIENT_NBR   Servicer Client Number                       SERV_INVESTOR_NBR  
Contains a unique number as assigned by an external servicer to identify a group
of loans in their system.                       BORROWER_FIRST_NAME   First Name
of the Borrower.                       BORROWER_LAST_NAME   Last name of the
borrower.                       PROP_ADDRESS   Street Name and Number of
Property                       PROP_STATE   The state where the  property
located.                       PROP_ZIP   Zip code where the property is
located.                       BORR_NEXT_PAY_DUE_DATE   The date that the
borrower's next payment is due to the servicer at the end of processing cycle,
as reported by Servicer.       MM/DD/YYYY               LOAN_TYPE   Loan Type
(i.e. FHA, VA, Conv)                       BANKRUPTCY_FILED_DATE   The date a
particular bankruptcy claim was filed.       MM/DD/YYYY              
BANKRUPTCY_CHAPTER_CODE   The chapter under which the bankruptcy was filed.    
                  BANKRUPTCY_CASE_NBR   The case number assigned by the court to
the bankruptcy filing.                       POST_PETITION_DUE_DATE   The
payment due date once the bankruptcy has been approved by the courts      
MM/DD/YYYY               BANKRUPTCY_DCHRG_DISM_DATE   The Date The Loan Is
Removed From Bankruptcy. Either by Dismissal, Discharged and/or a Motion For
Relief Was Granted.       MM/DD/YYYY               LOSS_MIT_APPR_DATE   The Date
The Loss Mitigation Was Approved By The Servicer       MM/DD/YYYY              
LOSS_MIT_TYPE   The Type Of Loss Mitigation Approved For A Loan Such As;        

 

 

 

 

Column/Header Name   Description   Decimal   Format
Comment LOSS_MIT_EST_COMP_DATE   The Date The Loss Mitigation /Plan Is Scheduled
To End/Close       MM/DD/YYYY               LOSS_MIT_ACT_COMP_DATE   The Date
The Loss Mitigation Is Actually Completed       MM/DD/YYYY              
FRCLSR_APPROVED_DATE   The date DA Admin sends a letter to the servicer with
instructions to begin foreclosure proceedings.       MM/DD/YYYY              
ATTORNEY_REFERRAL_DATE   Date File Was Referred To Attorney to Pursue
Foreclosure       MM/DD/YYYY               FIRST_LEGAL_DATE   Notice of 1st
legal filed by an Attorney in a Foreclosure Action       MM/DD/YYYY            
  FRCLSR_SALE_EXPECTED_DATE   The date by which a foreclosure sale is expected
to occur.       MM/DD/YYYY               FRCLSR_SALE_DATE   The actual date of
the foreclosure sale.       MM/DD/YYYY               FRCLSR_SALE_AMT   The
amount a property sold for at the foreclosure sale.   2   No commas(,) or dollar
signs ($)               EVICTION_START_DATE   The date the servicer initiates
eviction of the borrower.       MM/DD/YYYY               EVICTION_COMPLETED_DATE
  The date the court revokes legal possession of the property from the borrower.
      MM/DD/YYYY               LIST_PRICE   The price at which an REO property
is marketed.   2   No commas(,) or dollar signs ($)               LIST_DATE  
The date an REO property is listed at a particular price.       MM/DD/YYYY      
        OFFER_AMT   The dollar value of an offer for an REO property.   2   No
commas(,) or dollar signs ($)               OFFER_DATE_TIME   The date an offer
is received by DA Admin or by the Servicer.       MM/DD/YYYY              
REO_CLOSING_DATE   The date the REO sale of the property is scheduled to close.
      MM/DD/YYYY               REO_ACTUAL_CLOSING_DATE   Actual Date Of REO Sale
      MM/DD/YYYY               OCCUPANT_CODE   Classification of how the
property is occupied.                       PROP_CONDITION_CODE   A code that
indicates the condition of the property.                      
PROP_INSPECTION_DATE   The date a  property inspection is performed.      
MM/DD/YYYY               APPRAISAL_DATE   The date the appraisal was done.      
MM/DD/YYYY

 

 

 

 

Column/Header Name   Description   Decimal   Format
Comment CURR_PROP_VAL   The current "as is" value of the property based on
brokers price opinion or appraisal.   2                   REPAIRED_PROP_VAL  
The amount the property would be worth if repairs are completed pursuant to a
broker's price opinion or appraisal.   2                   If applicable:      
                    DELINQ_STATUS_CODE   FNMA Code Describing Status of Loan    
                  DELINQ_REASON_CODE   The circumstances which caused a borrower
to stop paying on a loan.   Code indicates the reason why the loan is in default
for this cycle.                       MI_CLAIM_FILED_DATE   Date Mortgage
Insurance Claim Was Filed With Mortgage Insurance Company.       MM/DD/YYYY    
          MI_CLAIM_AMT   Amount of Mortgage Insurance Claim Filed       No
commas(,) or dollar signs ($)               MI_CLAIM_PAID_DATE   Date Mortgage
Insurance Company Disbursed Claim Payment       MM/DD/YYYY              
MI_CLAIM_AMT_PAID   Amount Mortgage Insurance Company Paid On Claim   2   No
commas(,) or dollar signs ($)               POOL_CLAIM_FILED_DATE   Date Claim
Was Filed With Pool Insurance Company       MM/DD/YYYY              
POOL_CLAIM_AMT   Amount of Claim Filed With Pool Insurance Company   2   No
commas(,) or dollar signs ($)               POOL_CLAIM_PAID_DATE   Date Claim
Was Settled and The Check Was Issued By The Pool Insurer       MM/DD/YYYY      
        POOL_CLAIM_AMT_PAID   Amount Paid On Claim By Pool Insurance Company   2
  No commas(,) or dollar signs ($)               FHA_PART_A_CLAIM_FILED_DATE  
Date FHA Part A Claim Was Filed With HUD       MM/DD/YYYY              
FHA_PART_A_CLAIM_AMT   Amount of FHA Part A Claim Filed   2   No commas(,) or
dollar signs ($)               FHA_PART_A_CLAIM_PAID_DATE   Date HUD Disbursed
Part A Claim Payment       MM/DD/YYYY               FHA_PART_A_CLAIM_PAID_AMT  
Amount HUD Paid on Part A Claim   2   No commas(,) or dollar signs ($)          
    FHA_PART_B_CLAIM_FILED_DATE   Date FHA Part B Claim Was Filed With HUD      
MM/DD/YYYY               FHA_PART_B_CLAIM_AMT   Amount of FHA Part B Claim Filed
  2   No commas(,) or dollar signs ($)

 

 

 

 

Column/Header Name   Description   Decimal   Format
Comment FHA_PART_B_CLAIM_PAID_DATE   Date HUD Disbursed Part B Claim Payment    
  MM/DD/YYYY               FHA_PART_B_CLAIM_PAID_AMT   Amount HUD Paid on Part B
Claim   2   No commas(,) or dollar signs ($)               VA_CLAIM_FILED_DATE  
Date VA Claim Was Filed With the Veterans Admin       MM/DD/YYYY              
VA_CLAIM_PAID_DATE   Date Veterans Admin. Disbursed VA Claim Payment      
MM/DD/YYYY               VA_CLAIM_PAID_AMT   Amount Veterans Admin. Paid on VA
Claim   2   No commas(,) or dollar signs ($)              
MOTION_FOR_RELIEF_DATE   The date the Motion for Relief was filed   10  
MM/DD/YYYY               FRCLSR_BID_AMT   The foreclosure sale bid amount   11  
No commas(,) or dollar signs ($)               FRCLSR_SALE_TYPE   The
foreclosure sales results: REO, Third Party, Conveyance to HUD/VA              
        REO_PROCEEDS   The net proceeds from the sale of the REO property.      
No commas(,) or dollar signs ($)               BPO_DATE   The date the BPO was
done.                       CURRENT_FICO   The current FICO score              
        HAZARD_CLAIM_FILED_DATE   The date the Hazard Claim was filed with the
Hazard Insurance Company.   10   MM/DD/YYYY               HAZARD_CLAIM_AMT   The
amount of the Hazard Insurance Claim filed.   11   No commas(,) or dollar signs
($)               HAZARD_CLAIM_PAID_DATE   The date the Hazard Insurance Company
disbursed the claim payment.   10   MM/DD/YYYY              
HAZARD_CLAIM_PAID_AMT   The amount the Hazard Insurance Company paid on the
claim.   11   No commas(,) or dollar signs ($)               ACTION_CODE  
Indicates loan status       Number               NOD_DATE           MM/DD/YYYY  
            NOI_DATE           MM/DD/YYYY              
ACTUAL_PAYMENT_PLAN_START_DATE           MM/DD/YYYY              
ACTUAL_PAYMENT_ PLAN_END_DATE                           ACTUAL_REO_START_DATE  
        MM/DD/YYYY               REO_SALES_PRICE           Number              
REALIZED_LOSS/GAIN   As defined in the Servicing Agreement       Number

 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

·ASUM-  Approved Assumption

·BAP-      Borrower Assistance Program

·CO-        Charge Off

·DIL-       Deed-in-Lieu

·FFA-      Formal Forbearance Agreement

·MOD-    Loan Modification

·PRE-      Pre-Sale

·SS-         Short Sale

·MISC-   Anything else approved by the PMI or Pool Insurer

 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

·Mortgagor

·Tenant

·Unknown

·Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

·Damaged

·Excellent

·Fair

·Gone

·Good

·Poor

·Special Hazard

·Unknown

 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency     Code   Delinquency Description  001   FNMA-Death of principal
mortgagor 002   FNMA-Illness of principal mortgagor 003   FNMA-Illness of
mortgagor’s family member 004   FNMA-Death of mortgagor’s family member 005  
FNMA-Marital difficulties 006   FNMA-Curtailment of income 007   FNMA-Excessive
Obligation 008   FNMA-Abandonment of property 009   FNMA-Distant employee
transfer 011   FNMA-Property problem 012   FNMA-Inability to sell property 013  
FNMA-Inability to rent property 014   FNMA-Military Service 015   FNMA-Other 016
  FNMA-Unemployment 017   FNMA-Business failure 019   FNMA-Casualty loss 022  
FNMA-Energy environment costs 023   FNMA-Servicing problems 026   FNMA-Payment
adjustment 027   FNMA-Payment dispute 029   FNMA-Transfer of ownership pending
030   FNMA-Fraud 031   FNMA-Unable to contact borrower INC   FNMA-Incarceration

 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code   Status Description 09   Forbearance 17   Pre-foreclosure Sale
Closing Plan Accepted 24   Government Seizure 26   Refinance 27   Assumption 28
  Modification 29   Charge-Off 30   Third Party Sale 31   Probate 32   Military
Indulgence 43   Foreclosure Started 44   Deed-in-Lieu Started 49   Assignment
Completed 61   Second Lien Considerations 62   Veteran’s Affairs-No Bid 63  
Veteran’s Affairs-Refund 64   Veteran’s Affairs-Buydown 65   Chapter 7
Bankruptcy 66   Chapter 11 Bankruptcy 67   Chapter 13 Bankruptcy

 

 

 